                       IN IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO

JOSÉ ROSADO-MANGUAL, et al.,

       Plaintiffs,

               v.                                         CIVIL NO. 15-3035 (PAD)

XEROX CORPORATION,

       Defendant.


                                   OPINION AND ORDER

Delgado-Hernández, District Judge.

       Plaintiffs, José Rosado Mangual, his wife and their legal conjugal partnership, sued

Rosado’s former employer, Xerox Corporation, alleging that Xerox terminated Rosado’s

employment without just cause under the Puerto Rico Unjust Discharge Act, Law No. 80 of May

30, 1976, as amended, P.R. Laws Ann. tit 29 §185a et seq. They claimed entitlement to Law 80’s

indemnity, damages for age discrimination and emotional distress, costs, expenses, and attorney’s

fees (Docket No. 1).

       Xerox answered the complaint denying liability (Docket No. 7). Upon conclusion of

discovery it moved for summary judgment in conformity with Rule 56 of the Federal Rules of

Civil Procedure, pointing out that the record shows just cause for termination of Rosado’s

employment (Docket No. 44). Plaintiffs opposed the motion (Docket No. 54). Xerox replied

(Docket No. 65) and plaintiffs surreplied (Docket No. 72). On March 30, 2018, the court granted

Xerox’s motion (Docket No. 89). Following are the grounds in support of the court’s ruling.
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 2

                              II.      SUMMARY JUDGMENT STANDARD
         Summary judgment is appropriate when “the pleadings, depositions, answers to

interrogatories and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(c). A factual dispute is “genuine” if it could be resolved in favor of

either party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). It is “material” if it

potentially affects the outcome of the case in light of applicable law. Calero-Cerezo v. U.S. Dept.

of Justice, 355 F.3d 6, 19 (1st Cir. 2004).

         All reasonable factual inferences must be drawn in favor of the party against whom

summary judgment is sought. See, Shafmaster v. U.S., 707 F.3d. 130, 135 (1st Cir. 2013)(so

noting). To resist summary judgment, however, the nonmovant must do more than show some

metaphysical doubt as to a material fact. See, Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 586 (1986)(articulating proposition). Conclusory allegations, empty rhetoric,

unsupported speculation, or evidence which, in the aggregate, is less than significantly probative,

however, will not suffice to ward off a properly supported summary judgment motion. See,

Nieves-Romero v. U.S., 715 F.3d 375, 378 (1st Cir. 2013)(applying principle). Based on these

parameters, careful record review shows absence of genuine factual dispute as to the facts

identified in the section that follows.
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 3

                                         II.     FINDINGS OF FACT1

    A. Employment History

         Xerox sells document technology products, document solutions and services (Docket No.

44, p. 3). Rosado was employed with Xerox from 1985 to 2014. In December 1985, he began

working for the Company as a Marketing Trainee. See, Docket No. 45, “Defendant’s Statement

of Uncontested Material Facts in Support of Motion for Summary Judgment” (“SUMF”) ¶ 1;

Docket No. 55, “Plaintiffs’ Opposing Statement of Material Facts in Support of their Response in

Opposition to Defendant’s Motion for Summary Judgment” (“OSMF”) ¶ 1. In 1995, he was

promoted to District Solutions Sales Manager, supervising approximately 20 employees. See,

SUMF ¶¶ 24-25; OSMF ¶¶ 24-25. On May 30, 2002, he was removed from the managerial

position and assigned to the position of Product Solution Sales Executive (“PSSE”), where he

remained until his termination in March 2014. See, SUMF ¶¶ 36, 134; OSMF ¶ 36; Docket No.

45-28 at p. 1.

         As explained in detail below, Xerox terminated Rosado’s employment with just cause. He

violated company policy in creating an environment of fear, distrust and antagonism, being

demeaning towards women and threatening employees with loss of their jobs; using the corporate

credit card for personal expenses; circumventing the Company’s collection policy by arranging the



1
  The facts included in this section are drawn from the parties’ Local Rule 56 submissions (Docket Nos. 45, 55, 66).
Local Rule 56 is designed to “relieve the district court of any responsibility to ferret through the record to discern
whether any material fact is genuinely in dispute.” CMI Capital Market Investment, LLC v. González-Toro, 520 F.3d
58, 62 (1st Cir. 2008). It requires a party moving for summary judgment to accompany its motion with a brief
statement of facts, set forth in numbered paragraphs and supported by specific citations to the record, that the movant
contends are uncontested and material. See, Local Rule 56(b) and (e). The opposing party must admit, deny, or
qualify those facts, with record support, paragraph by paragraph. Id. The opposing party may also present, in a
separate section, additional facts, set forth in separate numbered paragraphs. Id. A separate section: (1) allows the
moving party to reply to those additional facts; and (2) allows the court to easily determine the disputed facts. See,
Malavé-Torres v. Cusido, 919 F.Supp.2d 198, 207 (D.P.R. 2013)(explaining rule).
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 4

provision of supplies to a delinquent, non-paying customer; driving for approximately eight months on

company business with an expired driver’s license, a misdemeanor exposing Xerox to potential

civil liability; and lying during the investigation regarding the driver’s license.

    B. Policies and Training History

         Upon commencement of his employment with Xerox, Rosado acknowledged he had the

obligation to read and understand the Company’s policies applicable to his position and to seek

advice from management if he had questions regarding them. See, SUMF ¶ 5.2 Rosado was also

aware that violation of Xerox’s policies could result in disciplinary action, up to and including

termination of employment. See, SUMF ¶7.3

         Xerox has a Code of Business Conduct which delineates the Company’s core values and

outlines its general expectations regarding employee behavior. See, SUMF ¶ 8.4 Xerox employees

receive annual email reminders to complete the required training on the Code of Business Conduct,

and to acknowledge completion of that training in Xerox’s E-Learning system. See, SUMF ¶ 11.5


2
  Plaintiffs qualify this statement stating that Rosado did not recall the policy document presented in support of the
statement. See, OSMF ¶ 5. And they argue that Xerox had many policies, standards, guidelines and procedures over
the 160 countries it operated in, that not all policies applied to him, and that Marlene Williams, his supervisor at the
time, did not know how many policies Rosado or employees in the sales organization had to adhere to. Id.
3
 Plaintiffs object to this statement on the basis that the evidence cited does not support the factual assertion proposed.
But in the deposition testimony cited, Rosado agrees that he “knew that violation of Xerox policies could result in
corrective action up to and including termination” (Docket No. 45-1, pp. 46-47).
4
  Plaintiffs qualify this statement alleging that the Code of Business Conduct was amended several times throughout
Rosado’s tenure at Xerox and the document could not be connected to any training Rosado had received. See, OSMF
¶ 8. The qualification does not contradict the statement.
5
  Plaintiffs deny this statement arguing that Rosado participated in trainings about different versions of the Code of
Business Conduct, which changed every year. See, OSMF ¶ 11. Further, they state that Rosado had not seen the Code
of Business Conduct cited as evidence for the statement nor “correlate its content to any of the trainings” he had
previously received. Id. The Code of Business Conduct cited as evidence is the printed version and what Rosado had
seen were electronic versions of the document (Docket No. 45-2, p. 2 L. 17 – p. 3 L. 4, p. 3 L. 19-22). Rosado said
that as Manager, he was familiar with the Code but that it changed every year, which was why he took trainings
(Docket No. 45-2, p. 3 L. 24 – p. 4 L. 12). And he received training or refresher training on the Code on May 19,
2004, May 22, 2006, September 15, 2009, August 20, 2010, September 6, 2011, August 28, 2012, and June 21, 2013
(Docket No. 45-1 p. 50 L. 4 – p. 51 L. 10). The meaning he ascribed to the term “correlate” is unclear, but he testified
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 5

The Code of Business Conduct training includes links to policies referenced in the training and

informs employees that there are additional policies that may govern Xerox’s forms of conducting

business. See, SUMF ¶ 12. 6 These policies are accessible through the Company’s internal

website. See, SUMF ¶ 10.7 Rosado completed trainings on the Code of Business Conduct and

other policies mostly online from 2004 to 2006 and from 2009 through 2013, SUMF ¶ 17,8 through

Xerox’s Worldwide Learning Services, an electronic learning system. See, SUMF at ¶ 15.9

    C. Incidents

            i.     Creating Environment of Fear/Removal from Managerial Position

         During his tenure as District Solutions Sales Manager, Rosado reported to different

managers at different times: Rafael González, Jeffrey Hansen, Mark Cates, and Alberto Añeses.

See, SUMF ¶ 26; OSMF ¶ 26. On June 16, 2000, Hansen, Rosado’s manager at the time, sent him

a memorandum informing Rosado that his leadership skills were being negatively perceived by




that he did not know of any other Code of Business Conduct (Docket No. 45-2, p. 3 L. 13-18). In fact, one of the
responsibilities he had as a Manager was to ensure that the employees he supervised complied with the Code of
Business Conduct (Docket No. 45-2, p. 27 L. 16 – p. 28 L. 24).
6
  Plaintiffs deny this statement asserting that that Xerox had “many policies, standards, guidelines and procedures over
the 160 countries it operated in, that not all of the company’s policies applied to him, and that the company determined
which policies PSEs had to follow. See, OSMF ¶ 12. The denial does not contradict the statement.
7
  Plaintiffs qualify this statement claiming that Xerox had “many policies, standards, guidelines and procedures over
the 160 countries it operated in, that not all of these policies applied to him, and that Marlene Williams, his supervisor
at the time, testified that employees did not have to acknowledge every policy that they were obligated to comply
with. See, OSMF ¶ 10. The qualification does not contradict the statement.
8
 Plaintiffs object to this statement, contending that part of the evidence cited in support, Rosado’s own testimony,
cannot adequately support the statement as he has no personal knowledge of what was contained in his Learning
History. See, OSMF ¶ 17. However, Xerox also refers to Rosado’s Learning History, which Rosado recognized
(Docket No. 45-1, p. 48 L. 24-25), and supports the statement.
9
  Plaintiffs do not contest Rosado’s knowledge of the Xerox’s Worldwide Learning Services (an internal website) and
how to operate the system. Also, they do not contest Rosado’s knowledge that all electronic policies included links
to other policies referenced in the training, providing immediate access to the policies mentioned therein.
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 6

other employees in the Puerto Rico office. See, SUMF ¶ 27.10 Hansen requested that Rosado

“maintain a healthy work environment.” Id.11 In late November of the same year, González met

with Rosado to discuss negative feedback he had received about Rosado’s behavior. See, SUMF

¶ 28. 12 On December 7, 2000, Rosado sent González a memorandum acknowledging the

conversation they had regarding Rosado’s interpersonal skills and providing other managers’

feedback about his behavior towards other employees. See, SUMF ¶ 29.13

         On April 3, 2001, Mark Cates sent Rosado a memorandum informing him that employees

had the right to use Xerox’s Open Door Policy and that he expected Rosado to observe Xerox’s

anti-retaliation policy. See, SUMF ¶ 30.14 Sometime in 2002, several of Rosado’s direct reports

complained to Luz Barreto, Human Resources Assistant, about the way Rosado treated them. See,

SUMF ¶ 31.15 Specifically, they complained that Rosado was disrespectful and undermined them


10
   Plaintiffs object to this statement alleging that Rosado did not receive the memorandum cited in support of the
statement. See, OSMF ¶ 27. Furthermore, they contend that the memorandum is not properly authenticated and
constitutes inadmissible hearsay evidence. Id. The document is part of Rosado’s personnel file, and as explained in
the Appendix, was properly authenticated and is not inadmissible hearsay. Further, Rosado signed the Final Warning
on the issue (Docket No. 65, p. 12).
11
   Plaintiffs object to this statement arguing that Rosado did not receive the memorandum cited in support of the
statement. See, OSMF ¶ 27. Furthermore, they contend that the memorandum is not properly authenticated and
constitutes inadmissible hearsay evidence. Id. For the reasons referred to in the previous footnote, the objection is
not persuasive.
12
   Plaintiffs deny this statement asserting that Rosado testified that he met with González to discuss “generally the
perception of the sales team in Puerto Rico.” See, OSMF ¶ 28. Their denial does not materially contradict the
statement however plaintiffs characterize the meeting between Rosado and González.
13
  Plaintiffs qualify this statement claiming that Rosado sent González a memo because he “had inquired about the
perception of the team and [had] given [Rosado] the task to ask his peers and assess their perception of the sales team
in the office.” See, OSMF ¶ 29. Plaintiffs highlight that those colleagues “categorized [Rosado’s] behavior as
professional.” Id. The qualification does not materially contradict the statement.
14
  Plaintiffs object to this statement contending that Rosado did not receive the memorandum referenced in support of
the statement. See, OSMF ¶ 30. Additionally, they argue that the document was not properly authenticated by Xerox
and that it constitutes inadmissible hearsay. Id. For the reasons referred to in footnote 10, the objection is not
persuasive.
15
   Plaintiffs object to and qualify this statement alleging that Barreto, whose deposition is used in support of the
statement, does not have personal knowledge of the purported complaints as she herself did not experience any
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 7

in front of others. See, SUMF ¶31. 16 The Company’s Code of Conduct seeks to prevent

harassment and bullying, violence, discrimination, coercion and discrimination of any kind

(Docket No. 45-9, pp. 730, 740).17

         Human Resources conducted an investigation into the employees’ complaints. See, SUMF

¶ 33.18 As a result of the investigation, Xerox issued Rosado a warning letter for creating an

environment of fear, distrust and antagonism, being demeaning towards women and threatening

employees with loss of their jobs. See, SUMF ¶34.19 The letter stated that all company policies




situation in which Rosado was disrespectful or diminished an employee in front of her. See, OSMF ¶ 31. Neither the
denial nor the qualification contradicts the statement.
16
   Plaintiffs object to and qualify this statement asserting that Barreto, whose deposition is used in support of the
statement, does not have personal knowledge of the purported complaints as she herself did not experience any
situation in which Rosado was disrespectful or diminished an employee in front of her. See, OSMF ¶ 31. Neither the
denial nor the qualification contradicts the statement.
17
  Employers have a legitimate interest in promoting a work environment where employees can work in peace and
with the peace of mind that they will not be assaulted, bullied, harassed or threatened by their colleagues, See, SLG
Torres-Matundan v. Centro Patología, 193 D.P.R. 920, 935 (2015)(Cert. Trans., pp. 8-9)(recognizing effect of
misconduct at issue on the work environment and employer’s interest in preventing it). Bullying, harassment and
similar conduct unduly interfere with order, safety and efficiency in the workplace. Id.
18
   Plaintiffs qualify this statement claiming that Rosado was not aware of an investigation into specific complaints
from employees regarding his treatment of them. See, OSMF ¶ 33. They qualification does not contradict the
statement.
19
   Plaintiffs deny this statement contending that Rosado did not engage in the conduct charged in the letter, and state
Rosado’s Performance Excellence Plan for the year 2002 concluded that he was “professional with customers and
peers.” See, OSMF ¶ 34. Yet the issue leading up to the letter involved people Rosado supervised, that is,
subordinates, not peers or customers. As defined in Merrian-Websters Collegiate Dictionary (11th Ed. 2003), “peer”
is “one that is of equal standing with another,” whereas a “subordinate” is “placed in or occupying a lower class, rank
or position.” Likewise, Webster’ New World Dictionary (3d College Ed. 1988) defines “peer” as “a person or thing
of the same rank …” and “subordinate” as “inferior to or placed below another in rank, power, importance, etc.,,,
under the power or authority of another.” Rosado supervised close to twenty individuals (Docket No. 45-2, p. 27 L.
16 – p. 28 L. 13). Further, Rosado signed the document, and there is no evidence that he contemporaneously denied
or qualified the document’s content or conclusions. Moreover, as discussed in more detail below, the inquiry centers
on whether the employer in good faith reasonably believed that the employee had engaged in misconduct. See, EEOC
v. Total System Services, Inc., 221 F.3d 1171, 1176 (11th Cir. 2000)(examining topic). And nothing in the record
undermines Xerox’s good faith belief that Rosado engaged in the conduct described in the 2002 letter. See, Elrod v.
Sears, Roebuck and Co., 939 F.2d 1466, 1470-1471 (11th Cir. 1991)(employer reasonably believed that plaintiff was
guilty of harassment where, among other things, faced with the Memorandum of the Deficiency Interview, he signed
without objection the paper confirming that the harassment had taken place). Consequently, the Company could
validly rely on what the document states in making future employment decisions, like the one made here.
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 8

had to be followed in order for Xerox to conduct its business effectively and fairly, and therefore

policy violations were considered a serious matter. See, SUMF ¶ 39.20 Additionally, the letter

warned that further policy violations could lead to more severe corrective or disciplinary action

“up to and including termination.” See, SUMF ¶ 38.21 As a result, Rosado was removed from the

managerial position and reassigned to a Product Solutions Sales Executive (“PSSE”) position, a

non-supervisory role, effective June 1, 2002, and did not receive a merit increase. See, SUMF ¶¶

36-37.22

           ii.     Use of Corporate Credit Card for Personal Expenses

         As a PSSE, Rosado applied for an American Express Corporate Card, which Xerox

approved on October 22, 2002. See, SUMF ¶¶ 40-41; OSMF ¶¶ 40-41.23 The American Express


20
  Plaintiffs admit that all business policies had to be followed in order for Xerox to conduct its business effectively.
See, OSMF ¶ 39. However, they qualify the rest of the statement stating that not all policy violations led a Xerox
employee to be terminated, even when an employee had committed more than one infraction. See, OSMF ¶ 39. The
qualification does not contradict the statement.
21
   Plaintiffs admit that the letter Rosado received made him aware that “any future violation of Xerox Business
Policies…would be cause for more severe corrective disciplinary action up to and including termination from his
employment with Xerox.” See, OSMF ¶ 38. However, they deny Rosado engaged in the conduct charged in the letter
and argue that not all policy violations led a Xerox employee to be terminated, even when the employee had committed
more than one infraction. Id. Rosado signed the letter and as noted in footnote 18, there is no evidence that he
contemporaneously denied or qualified the document’s content or conclusions. Further, as pointed out therein, the
inquiry centers on whether the employer in good faith believed the employee had done something wrong. And nothing
in the record undermines Xerox’s good faith belief that Rosado engaged in the conduct described in the 2002 letter.
Finally, the fact that not all policy violations led to termination does not contradict the statement either.
22
  Plaintiffs deny this statement. First, they argue that Rosado did not engage in the conduct charged in the letter. See,
OSMF ¶ 36-37. Second, they state that Rosado was reassigned to a PSSE position but received the same compensation
and that his managerial position was eliminated. See, OSMF ¶ 36. As for allegedly not engaging in the conduct
charged, Rosado signed the letter and as noted in footnotes 18 and 20, there is no evidence that he contemporaneously
denied or qualified the document’s content or conclusions. Further, nothing in the record undermines Xerox’s good
faith belief that Rosado engaged in the conduct described in the 2002 letter. With regard to the position to which
Rosado was reassigned, at the end of the day he was removed from a managerial position and did not receive a merit
increase.
23
  Corporate credit cards afford employees a useful method for making legitimate, business related purchases without
having to pay for those transactions out-of-pocket, thus facilitating the employee’s rendition of services for the
employer and the employer’s business. Misuse of the card for personal expenses may expose the employer to that
debt. For a discussion of credit card markets and business models, see, Ohio v. American Express Co., ---U.S.----,
138 S.Ct. 2274, 2279-2283, 2291-2294 (2018).
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 9

Corporate Card application’s accompanying memorandum, both of which Rosado signed, stated

that the corporate card was to be used only for expenditures associated with Xerox’s business

transactions. See, SUMF ¶ 42. 24 Rosado was aware that abuse of the corporate card was a

violation of Xerox policy and subject to disciplinary action up to and including termination. See,

SUMF ¶ 44.25

         On February 6, 2012, Xerox’s financial services organization contacted Barreto indicating

that it appeared as if Rosado had used his corporate card for personal expenditures. See, SUMF ¶

45; OSMF ¶ 45.            Eric Pérez, General Manager, and Barreto conducted an internal policy

investigation on the matter. See, SUMF ¶ 46; OSMF ¶ 46. They interviewed Rosado, who

admitted having used his corporate card for personal expenses.                        See, SUMF ¶ 47. 26 The

investigation revealed that he had used his corporate card from October 2011 through January

2012 for personal expenditures amounting to approximately $12,000. See, SUMF ¶ 48.27

         On February 21, 2012, Rosado received a written warning for violating Xerox’s Global

American Express Policy, as “using the AMEX card for personal use [was] in violation of the




24
  Plaintiffs deny the statement alleging the card could be used for personal expenditures in some instances. See,
OSMF ¶ 42. But the evidence cited in support of plaintiffs’ denial, Rosado’s own deposition testimony, expresses
that “non-reimbursable personal charges could be made to the card when it was included on a bill for overall business
expenses, as for example, when there was a non-reimbursable charge for an in-room movie rental included on a hotel
bill incurred for business travel.” Docket No. 45-4 at p. 31. Thus, the denial does not contradict the statement.
25
   Plaintiffs deny this statement “as asserted,” claiming that Rosado “was aware that the memorandum stated that
‘abuse of the corporate card c[ould] lead to immediate card cancellation, management notification, and possible
termination from the corporation’.” See, OSMF ¶ 44. The denial does not contradict the statement.
26
  Plaintiffs qualify this statement arguing that during the meeting Rosado explained that he used the American Express
corporate card for personal expenses, he had undergone a divorce process that left him in a precarious situation, and
that situation was understood by Xerox. See, OSMF ¶ 47. The qualification does not contradict the statement.
27
  Plaintiffs qualify the statement claiming that Rosado testified that: he did not recall the amount charged to the
corporate card; the investigation revealed that he had paid these charges in full; he had gone through a divorce process
that left him in a difficult economic situation; and Xerox understood this. See, OSMF ¶ 48. The qualification does
not contradict the statement.
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 10

policy. See, SUMF ¶ 49; OSMF ¶ 49. 28 The Written Warning reiterated that further policy

violations could result in “more severe corrective or disciplinary action, up to and including

termination of employment with Xerox.” See, SUMF ¶ 51; OSMF ¶ 51.29

          iii.     Optimática

         Xerox’s Collections organization is responsible for, among other tasks, implementing

billing and collections processes to ensure timely payments by customers and to reduce bad debt.

See, SUMF ¶ 53; OSMF ¶ 53. Xerox Credit Representatives collect overdue payments from

customers, monitor delinquent accounts and implement collection processes, including the “Stop

Service/ Stop Supplies” process. See, SUMF ¶ 54; OSMF ¶ 54. To encourage payment by

delinquent customers and limit loss due to customer nonpayment, Xerox would place an account

on “Stop Service/Stop Supplies” status after unsuccessful collection efforts and the account

balance was at least sixty days past due, among other requirements. See, SUMF ¶ 56.30

         If a delinquent customer is on “Stop Service/Stop Supplies” status and needs service or

supplies from Xerox, the Company could grant a one-time service or supplies order if the customer

first made payment towards the amount past due. See, SUMF ¶ 57; OSMF ¶ 57. Rosado was



28
  Plaintiffs admit the content of the letter, which states that Rosado was “involved in a violation of Xerox policy.”
See, OSMF ¶ 49. But they add that Xerox did not provide Rosado with a written copy of Xerox’s GDC 200 Global
American Express Policy. Id. The assertion does not contradict the statement, particularly when Rosado was aware
that the corporate credit card was to be used for business, not personal purposes (Docket No. 45-22, p. 1), and he
signed the letter without disclaiming knowledge of the policy.
29
   Plaintiffs admit the content of the letter, but qualify the statement asserting that “Xerox had expunged Rosado’s
previous policy violation from 2002.” See, OSMF ¶ 51. As support, they refer to a 2012 investigation report in which
Luz Barreto, the primary investigator, marked a box stating that Rosado had not committed previous policy violations
(Docket No. 45-24, p. 3). Yet Barreto testified that she did not review the record to prepare the document (Docket
No. 85-6, p. 86 L. 5-7). Moreover, there is no evidence that the document had been removed from Rosado’s personnel
file or that Xerox has or had an expungement policy. Therefore, there is no support for the assertion that Xerox
expunged the 2002 violation.
30
 Plaintiffs qualify this statement claiming that Rosado had not been provided with written copy of this policy. See,
OSMF ¶ 56. The qualification does not contradict the statement.
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 11

aware that when Xerox placed an account on “Stop Service/Stop Supplies” status, neither services

nor supplies could be provided to that customer. See, SUMF ¶ 59.31 Furthermore, a violation of

the collections policy alone could result in termination, depending on the severity of the incident.

See, SUMF ¶ 61.32

         In 2011, Optimática, a print shop, entered into a contract with Xerox. See, SUMF at ¶ 6233.

Optimática’s authorized representative was Marcos Tañón. See, SUMF ¶ 63.34 In early 2014, due

to a pattern of late payments, Xerox placed the Optimática account on “Stop Service/Stop

Supplies” status. See, SUMF ¶¶ 64-65.35 As of January 31, 2014, the client had an open balance

of over $19,000. See, SUMF ¶ 66.36

         On January 27, 2014, Rosado approached Luis Vázquez, a Xerox Credit Representative in

the Collections Department, to request help because the Optimática Account was on “Stop




31
  Plaintiffs deny this statement contending that Rosado would not have sold machines to customers had he been aware
they were on “Stop Service/Stop Supply” status. See, OSMF ¶ 59. The denial does not contradict the statement.
32
  Plaintiffs admit that Angela Lisath, Human Resources Manager, testified to this effect, but qualify the statement
pointing out that: Rosado did not acknowledge the Collection of Accounts Receivable policy; the policy did not
include the consequences of non-compliance with the Stop Services/Stop Supplies policy; and in order for Xerox to
conclude there had been a violation of collections policy, Xerox had to conduct a responsible investigation. See,
OSMF ¶ 61. The qualification does not contradict the statement.
33
  Plaintiffs qualify this statement stating that Rosado did not recall Optimática’s account and that he was not aware it
entered into a contract with Xerox in 2011. See, OSMF ¶ 62. The qualification does not contradict the statement.
34
  Plaintiffs qualify this statement alleging that Rosado only recalled Tañón as the son of a previous client and did not
recall the Optimática account. See, OSMF ¶ 63. The qualification does not contradict the statement.
35
  Plaintiffs qualify this statement arguing that Rosado was not aware of Optimática’s status with Xerox; the credit
representative in charge of placing accounts on “Stop Services/Stop Supplies” status did not recall when the account
was placed on that status; and Optimática’s account had been in “Stop Service/ Stop Supplies” status for years and
had been given a one-time service approximately ten times. See, OSMF ¶ 64. The qualification does not contradict
the statement.
36
  Plaintiffs object to this statement asserting that the evidence cited does not support the factual assertion. See, OSMF
¶ 66. But the document cited supports the statement. See, Docket No. 45-28 at p. 2. Plaintiffs also assert that Rosado
did not recall Optimática’s status with Xerox. Id. The assertion does not, however, contradict the statement.
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 12

Service/Stop Supplies” status and it needed supplies. See, SUMF ¶ 69.37 Vázquez confirmed that

the account was on “Stop Service” status, and that it could not be serviced unless the client made

a payment towards its debt. See, SUMF ¶ 70.38 Rosado told Vázquez that he would speak to the

customer. See, SUMF ¶71.39 Later that day, Vázquez overheard a telephone conversation between

Rosado and another person he believed was Tañón, in which Rosado said that he had contacted

another customer who had the same equipment as Optimática which would provide Tañón with

the supplies he needed. See, SUMF ¶ 73.40 He also heard Rosado tell the other person not to

worry and that Rosado had done this before with other customers. See, SUMF ¶ 73.41

         As such action constituted bypassing of the collection policy, Vázquez immediately

informed his supervisor, Luz Negrón, what he had overheard. See, SUMF ¶ 75; OSMF ¶ 75. Upon

learning of the incident, human resources personnel began an investigation to determine whether




37
 Plaintiffs deny this statement because Rosado testified he had no recollection of Vázquez, Tañón or the Optimática
Account. See, OSMF ¶ 69. The denial does not contradict the statement.
38
 Plaintiffs deny this statement because Rosado testified he had no recollection of Vázquez, Tañón, or the Optimática
Account. See, OSMF ¶ 70. The denial does not contradict the statement.
39
 Plaintiffs deny this statement because Rosado testified he had no recollection of Vázquez, Tañón, or the Optimática
Account. See, OSMF ¶ 71. The denial does not contradict the statement.
40
   Plaintiffs deny this statement claiming that Rosado testified that he never attempted to bypass the “Stop Service/Stop
Supplies” process. See, OSMF ¶ 73. As support, they refer to lines 1-5 of page 21 of his deposition. Id. What Rosado
testified was he did not recall doing it (that is, attempting to bypass the stop service supplies collection process)(Docket
No. 45-3, p. 121, L. 1-5). Be that as it may, however, he knew that for a customer on “Stop Service/Stop Supplies”
status to be serviced by Xerox, it had to pay in accordance with Xerox’s policy (Docket No. 45-3, p. 24 L. 22 – p. 25
L. 19; Docket No. 45-4, p. 36 L. 2 – p. 37 L. 9). Plaintiffs contend Vázquez testified that: he did not have personal
knowledge on whether Rosado was talking to Tañón; was not a part of the telephone conversation; and it was possible
Rosado was not talking to Tañón (Docket No. 55 ¶ 73). As discussed below, the central inquiry is whether the
employer in good faith reasonably believed that the employee did something wrong, and nothing in the record
undermines Xerox’s good faith belief that Rosado bypassed the collections policy.
41
  Plaintiffs deny this statement pointing out that Rosado testified he never attempted to bypass the “Stop Service/Stop
Supplies” process. See, OSMF ¶ 73. Additionally, they contend Vázquez testified that: he did not have personal
knowledge as to whether Rosado was talking to Tañón; was not a part of the telephone conversation; and it was
possible Rosado was not talking to Tañón. Id. The denial is unpersuasive for the reasons explained in the previous
footnote.
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 13

a policy violation occurred. See, SUMF ¶ 77.42 Angela Lisath, Human Resources Manager, was

assigned to investigate the allegations. See, SUMF ¶ 78.43 Negrón prepared a written summary

of the incident reported to her by Vázquez. See, SUMF ¶ 79.44 Subsequently, Lisath and Del

Hernández, Brand Protection Investigator, interviewed Vázquez and Rosado about the incident.

See, SUMF ¶ 81; OSMF ¶ 81; SUMF ¶ 83.45

         As part of Xerox’s investigation into Vázquez’s report, Hernández set out to obtain

Rosado’s company phone records. See, SUMF ¶ 86.46 A series of mistakes led Hernández to

review the incorrect window of time (December 27, 2013 instead of January 27, 2014). See,

SUMF ¶¶ 87-89.47 As a result, he could not confirm that there had been calls between Rosado and




42
  Plaintiffs object to this statement alleging that the supporting evidence was not properly authenticated by Xerox and
contains inadmissible hearsay evidence. See, OSMF ¶ 77. As discussed in the Appendix, the evidence was properly
authenticated.
43
  Plaintiffs qualify this statement asserting that Rosado was not aware that Xerox was investigating the allegations
against him. See, OSMF ¶ 78. The qualification does not contradict the statement.
44
   Plaintiffs object this statement arguing that the supporting evidence was not properly authenticated by Xerox. See,
OSMF ¶ 79. For the reasons explained in the Appendix, the evidence was properly authenticated. Additionally,
plaintiffs state “the record shows contradictory evidence as to the facts surrounding the investigation of Vázquez’s
allegations.” Id. The asserted contradictions are immaterial, and do not change the fact that Vázquez reported what
he stated to have overheard; at some point other individuals were informed of what Vázquez overheard; and a written
summary was prepared.
45
 Plaintiffs deny this statement claiming Rosado was not aware that Xerox was conducting an investigation into
Vázquez’s allegations and that, instead, Rosado attended a conference call in which he “was asked generally how he
worked with customers when they ha[d] supply issues.” See, OSMF ¶ 83. So, he was interviewed.
46
  Plaintiffs object to this statement on grounds that the evidence in support was not properly authenticated by Xerox
and contains inadmissible hearsay. See, OSMF ¶ 86. The statement is admissible. As discussed in the Appendix, the
phone records present a different issue, but they do not contradict the statement.
47
  Plaintiffs object to this statement on the grounds that the supporting evidence was not authenticated by Xerox and
constitutes inadmissible hearsay. See, OSMF ¶¶ 87-88. The statement is admissible. As explained in the Appendix,
the phone records present a different issue, but they do not contradict the statement.
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 14

Tañón. See, SUMF ¶ 89.48 Lisath, however, found Vázquez’s declaration credible. See, SUMF

¶ 90.

           iv.     Driver’s License

         Rosado was a participant in Xerox’s Auto Equity Program, pursuant to which Xerox

reimburses employees for expenses associated with the business use of a personally owned or

personally leased motor vehicle. See, SUMF ¶93; Docket No. 45-37, p. 1.49 To participate in the

Program, employees need a valid driver’s license. See, SUMF at ¶ 94; Docket No. 45-37, pp. 2,

5.50 Driving without a valid driver’s license on company business violates company policy. See,

SUMF ¶ 114.51

         On February 25, 2014, while the investigation into the Optimática Incident was ongoing,

Robert Mulhern, Xerox Security Analyst, sent Rosado an email stating that Rosado’s driver’s

license had expired, directing him to renew his license as soon as possible, and requesting a copy




48
  Plaintiffs object to this statement on the grounds that the supporting evidence was not authenticated by Xerox and
constitutes inadmissible hearsay. See, OSMF ¶¶ 89. The statement is admissible. As explained in the Appendix, the
phone records present a different issue, but they do not contradict the statement.
49
  Plaintiffs qualify this statement contending that Rosado did not receive a written copy of the Auto Equity Program
policy. See, OSMF ¶ 93. His online training record shows the Program policy acknowledgment (Docket No. 45-8, p.
2 L. 42; p. 4 L. 23), and he admitted receiving an update (Docket No. 45-3, p. 26 L. 12-21).
50
  Plaintiffs qualify this statement pointing out Rosado was not provided with a written copy of the Auto Equity
Program policy. See, OSMF ¶ 94. His online training record shows the Program’s policy acknowledgment (Docket
No. 45-8, p. 2 L. 42; p. 4 L. 23), and he admitted receiving an update (Docket No. 45-3, p. 25 L. 12-21). Plaintiffs
assert that the purpose of the Program was to reimburse employees for some expenses incurred while driving their
personal vehicles for the business, and the consequence for not possessing a valid, unrestricted driver’s license was
that the employee would be removed from the program. Id. The assertion does not contradict the statement.
51
  Plaintiffs deny this statement stating that Rosado was not provided with a copy of the Auto Equity Program policy;
the consequences of not complying with the eligibility requirements was that the employee would be removed from
the program; and Rosado was not notified that he could be terminated for not renewing his driver’s license. See,
OSMF ¶ 113. The predicates of the denial do not contradict the statement, Rosado’s online training record shows the
Program’s policy acknowledgement (Docket No. 45-8, p. 2 L. 42, p. 4 L. 23), and he admitted receiving an update
(Docket No. 45-3, p. 25 L. 12-21). Plaintiffs allege that the training document was not properly authenticated. But
as explained in the Appendix, the document was properly authenticated.
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 15

of the renewed license. See, SUMF ¶ 95. 52 By February 2014, Rosado had been driving on

Xerox’s business with an expired driver’s license for approximately eight months, since June 2013.

See, SUMF ¶ 98. 53 Williams, who had been copied on the email from Mulhern to Rosado,

informed Rosado she received notification that the license had expired and Rosado needed to

renew the license. See, SUMF ¶¶ 95, 100.54 By March 6, 2014, Rosado had not responded to the

email, leading Mulhern to send a follow-up message copying Williams and Lisath, asking Rosado

to respond with the status of his license renewal by the end of the day, and stating he had to renew

the license that same day in order to continue to drive on Xerox business. See, SUMF ¶ 101.55

Rosado responded he was in the process of renewing his license and that “the P.R. offices that

expedite renewals [were] closed from November until the last week of January.” See, SUMF ¶




52
  Plaintiffs admit that Rosado received an email from Mulhern stating that his driver’s license had expired. See,
OSMF ¶ 95. However, they object to the rest of the statement claiming that Williams’ deposition testimony (Exhibit
H of Xerox’s submission) does not support the fact stated and Exhibit EE (email threads) was not properly
authenticated by Xerox and constitutes inadmissible hearsay. Id. Yet the deposition testimony does refer to the
expired license, and as discussed in the Appendix, Exhibit EE was properly authenticated and does not constitute
inadmissible hearsay. Finally, plaintiffs assert that during the first week of March, Williams agreed with Rosado a
two-week time frame for him to get his renewed driver’s license, which he did, on March 15, 2014, and that she did
not advise Rosado he could be terminated for failing to provide a valid driver’s license. See, OSMF ¶¶ 101. Williams
denied having given Rosado a time frame to renew the license (Docket No. 45-14, p. 17, L. 6-8; p. 44, L. 8-12; p. 45,
L. 1-5). At any rate, the assertion does not contradict the statement.
53
  Plaintiffs qualify this statement claiming Rosado was not aware that his driver’s license had expired in June 2013
and was driving his personally-owned vehicle. See, OSMF ¶ 98. The qualification does not contest the statement.

54
  Plaintiffs assert Williams admitted she did not know when it was that she spoke with Rosado, albeit it was after
receiving Mulhern’s email, and she gave Rosado the opportunity to fix the problem but did not advise Rosado he
could be terminated for not providing a valid driver’s license. See, OSMF ¶ 100. The assertion does not contradict
the statement.
55
  Plaintiffs object to this statement arguing that the document supporting the factual assertion was not properly
authenticated by Xerox and that it constitutes inadmissible hearsay. See, OSMF ¶ 101. As explained in the Appendix,
the document was properly authenticated and does not constitute inadmissible hearsay. Also, plaintiffs allege that
Williams and Rosado had agreed to a two-week time frame for him to renew his driver’s license. Id. Williams denied
having given Rosado a time frame to renew the license (Docket No. 45-14, p. 17, L. 6-8; p. 44, L. 8-12; p. 45, L. 1-
5). In any event, the objection does not contest the statement.
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 16

102.56 He added the “lines for renewals [we]re very long [and that he] expect[ed] to have his

license renew[ed] asap.” See, SUMF at ¶ 102.57 Lisath subsequently forwarded Rosado’s response

to Hernández, SUMF ¶ 103,58 who investigated whether the Centros del Servicio al Conductor

(“CESCO”), where individuals renew licenses in Puerto Rico, were closed during the period that

Rosado indicated. See, SUMF ¶ 104.59 And he found out that contrary to what Rosado had stated,

the CESCO offices were not closed from November through January, and that some CESCO

locations even opened on Saturdays. See, SUMF ¶ 105.60 At the close of business on March 6,

2014, Williams informed Rosado he could no longer drive on company business until he had a

valid driver’s license and requested his presence at her office for a phone meeting with Hernández

and Lisath the following day. See, SUMF ¶ 106.61




56
 Plaintiffs object to this statement arguing that the record cited does not support the fact asserted. See, OSMF ¶ 102.
However, one of the records cited, the email exchange between Mulhern and Rosado, supports the statement.
57
  Plaintiffs object to this statement claiming that the record cited does not support the fact asserted. See, OSMF ¶
102. One of the records cited, the email exchange between Mulhern and Rosado, supports the statement.
58
 Plaintiffs object to this statement contending that evidence cited was not properly authenticated by Xerox. See,
OSMF ¶ 103. As explained in the Appendix, the evidence cited was properly authenticated.
59
  Plaintiffs object to the statement pointing out that the evidence cited in support was not properly authenticated by
Xerox. See, OSMF ¶ 104. As explained in the Appendix, the evidence was properly authenticated. Additionally,
plaintiffs deny the statement stating that Hernández’s search revealed that there had been “a raid at one or two DMV
office locations in Puerto Rico due to an FBI investigation,” and that Hernández only conducted his research online
and did not call the Department of Transportation offices. Id. The denial does not contradict the statement.
60
  Plaintiffs object to the statement alleging it contains a wrong characterization of Rosado’s communication inasmuch
as he did not assert that all CESCO offices were closed during the mentioned period and that Hernández’s internet
search allegedly revealed that people had the option to renew their license online, which was not true. See, OSMF ¶
105. Rosado’s message, however, states “In PR the offices that expedite the renewals [were] closed from November
until the last week of January” (Docket No. 45-8, p. 1). And even though Hernández’s message did state “you also
have the option to renew your license online” it also states, “Three of the five DMV locations are open on Saturdays
from 9-1.” Id. In consequence, the objection does not contradict the statement.
61
   Plaintiffs deny this statement asserting that Williams and Rosado “agreed in a verbal conversation that he would
stay in the office until he renewed his license.” See, OSMF ¶ 106. The denial does not contradict the statement.
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 17

         On March 7, 2017, Hernández, Lisath and Williams interviewed Rosado as part of the

investigation into the expired license. See, SUMF ¶107.62 Rosado stated he had made attempts to

renew his driver’s license, but that the CESCO offices had been closed from November 2013 until

sometime in January 2014, that the lines thereafter were too long and, thus, he could not wait in

line that long. See, SUMF ¶108.63 Additionally, he mentioned that two CESCO offices were

closed due to a Federal Bureau of Investigation (“FBI”) raid. See, SUMF ¶ 108.64

     D. Employment Termination

         In general, Lisath would review an employee’s entire personnel file and consider all

corrective action letters, regardless of the date they were given, to determine whether the employee

previously received a final warning letter advising him/her about the possibility of being

terminated for future company violations.                   See, SUMF ¶ 119. 65 Xerox policy allows for


 Plaintiffs qualify this statement claiming that Rosado did not recall Lisath’s being a part of the conversation. See,
62

OSMF ¶ 107. The qualification does not contradict the statement.
63
   Plaintiffs deny this statement contending that an FBI investigation into the Department of Transportation involved
the raid and closing of some CESCO offices, including those in Rio Piedras and Carolina, two locations close to where
Rosado lived. See, OSMF ¶ 108. Furthermore, they deny this statement on the contention that Rosado explained to
Hernández and Williams that according to the news on television “the lines were huge and impossible to work with
in a hectic work schedule like Rosado’s.” Id. The denial does not contradict the statement.
64
   Plaintiffs deny this statement pointing out that an FBI investigation into the Department of Transportation involved
the raid and closing of some CESCO offices, including those in Rio Piedras and Carolina, two locations close to where
Rosado lived. See, OSMF ¶ 108. Furthermore, they deny this statement on the contention that Rosado explained to
Hernández and Williams that according to the news on television “the lines were huge and impossible to work with
in a hectic work schedule like Rosado’s.” Id. The denial does not contradict the statement.
65
   Plaintiffs deny this statement stating that Lisath testified she would review the personnel file and look to see if there
were any letters given to the employee and if there were previous policy violations, even though that would not mean
that it would lead to termination and she would not verify the details of the investigation or confirm if in fact a violation
occurred. See, OSMF ¶ 118. The testimony does not support plaintiffs’ denial. See, Docket No. 54-11, pp. 11-12.
Additionally, plaintiffs argue that it is contested whether it was customary to look at all of an employee’s discipline
letters regardless of the year they were emitted because Luz Barreto, who was Xerox’ Human Resources Manager for
over ten years, admitted that during the 2012 policy violation investigation she did not consider Rosado’s 2002
previous offense because it was remote and she testified that Xerox policy allowed for repeated violations “after a
second offense … depending on the severity of it.” See, OSMF ¶¶ 118, 124. Additionally, she testified that Xerox
policy allowed for termination for repeated policy violations “after a second offense…depending on the severity of
it.” See, OSMF ¶ 124. But Ms. Barreto retired from Xerox in November 2013 (Docket No. 66, Attachment I, p. 11,
L. 14-21), and was not a participant in the investigations into Rosado’s attempt to circumvent the collections process
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 18

termination of an employee who has repeatedly violated company policies, regardless of the

seriousness of each individual violation, and even if the violations are not related to the same

conduct. See, SUMF ¶ 125.66 Generally, Lisath would not consider an employee’s performance

nor the employee’s tenure in recommending a corrective action as a result of a policy violation.

See, SUMF ¶ 122; OSMF ¶ 22.67

         While compiling the Policy Violation Investigation Report (“PVIR”) in connection with

the Optimática and driver’s license incidents, Lisath reviewed Rosado’s file and noted that he had

prior policy violations, including those relating to harassment and mistreatment of other employees



or regarding his driver’s license. Likewise, she was not part of the decision-making process that culminated in
termination of Rosado’s employment with the Company. And in response to the question “So there was no period of
time from a policy investigation to another that you had to limit your investigation to?,” she unambiguously responded,
“That is correct” (Docket No. 45-20, p. 48, L. 13-16). At bottom, then, that in one instance in 2012 Barreto did not
check Rosado’s record in connection with a policy violation does not mean that there is a genuine dispute on whether,
at that time or thereafter, it was customary to look at all of an employee’s letters regardless of the year they were
emitted, particularly in the absence of evidence that is was a repeated occurrence under Barreto’s tenure or that it
occurred at all under Lisath’s tenure following Barreto’s retirement from the Company. Finally, plaintiffs assert that
Marlene Williams testified that “when a policy violation occurs if you are given a formal warning rather than
termination and you get another one shortly thereafter you can be terminated.” See, OSMF ¶ 124. As support, they
refer the court to lines 15-20 of page 83 of Williams’s deposition. Id. Termination may occur in those circumstances.
Yet Williams was also asked for a specific time frame between warning and termination, and she said she did not
know the time frames (Docket No. 55-8, p. 83, L. 21-24). She pointed out that for policy violations, there is an option
to get a formal warning, and if the employee has another one, he can be terminated (Docket No. 55-8, p. 33, L. 5-8).
Counsel interjected “… [We] were asking performance,” and the deponent responded “Okay. I don’t recall the time
frame” (Docket No. 55-8, p. 83, L. 21-24). And Williams said, “When we have to make a termination decision, the
HR folk – people or manager is the person that brings all of the history together and looks at it in its totality”
(Docket No. 55-8, p. 84, L. 2-5)(emphasis added). Further, she explained, “…HR sits … and walk[s] through all the
entire package to take a look at all the personnel – the person’s file and all the – everything that’s there, and
they look at it holistically …” (Docket No. 85-5, p. 56, L. 3-16)(emphasis added). From Ms. Williams’s testimony,
it is apparent that the totality of the employee’s file is examined. In consequence, contrary to what plaintiffs assert,
Williams’ testimony does not contest the statement.
66
   Plaintiffs deny this statement alleging that Luz Barreto, the previous Human Resources Manager, testified Xerox
policy allowed for termination for repeated policy violations “after a second offense…depending on the severity of
it,” OSMF ¶ 124, and that Marlene Williams testified that “when a policy violation occurs if you are given a formal
warning rather than termination and you get another one shortly thereafter you can be terminated.” Id. Neither
statement contradicts that an employee could be terminated for repeated policy violations of different kinds and
varying in severity. For a more detailed discussion about Barreto’s and Williams’s testimony, see immediately
preceding footnote.
67
  Xerox distinguishes between performance-based and policy-violation driven terminations (Docket No. 55-8, p. 21,
L. 1-6).
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 19

and the use of his corporate credit card for personal expenses. See, SUMF ¶ 123.68 On March 10,

2014, she finalized the PVIR, recommending that Rosado be terminated. See, SUMF ¶ 124.69 The

PVIR lists the following incidents underlying policy violations in support of termination: (1)

Rosado had been driving for the company with an expired license since June 25, 2013; (2) on

February 25, 2014, he was advised that his driver’s license had expired and directed to renew it

and provide proof of renewal, which he had not done as of March 7, 2014; (3) he lied about not

having been able to renew his driver’s license, indicating that the CESCO offices were closed from

November 2013 until the end of January 2014 and the investigation confirmed that not all CESCO

offices were closed; (4) Rosado ignored the collection accounts receivable policy by requesting

that a customer in good standing provide supplies to a customer on stop supplies status; (5) on

May 30, 2002, Rosado received a Warning letter for creating an environment of fear, distrust and

antagonism, being demeaning towards women and threatening employees with loss of their jobs,

and was removed from a managerial position; and (6) on February 21, 2012, he received a Written

Warning Letter for personal use of the corporate credit card in 160 transactions between October

2011 and January 2012 in the amount of approximately $12,000. See, SUMF ¶ 126.70


68
  Plaintiffs deny this paragraph, arguing that it is a characterization of Lisath’s testimony. See, OSMF ¶ 123. But
the evidence cited supports the statement. Also, plaintiffs rely on the fact that the warning letter was not attached to
the PVIR. Id. However, that fact does not contradict the statement.
69
  Plaintiffs qualify the statement claiming that, although Lisath testified that she recommended Rosado’s termination
based on several policy violations, Xerox never corroborated the violation that Rosado had bypassed the “Stop
Services/Stop Supplies” policy, and Rosado was given an opportunity to renew his license, which he later did, on
March 15, 2014. See, OSMF ¶ 123. The qualification does not contradict the statement.
70
  Plaintiffs deny this statement on several grounds. First, they assert that Lisath prepared the PVIR in collaboration
with Williams. See, OSMF ¶ 125. However, they admit that Lisath prepared Part B of the PVIR, within which the
reasons listed above were stated. Id. Plaintiffs further argue that Lisath lists contradictory reasons for his termination
in the PVIR. Id. They note she recommended Rosado’s termination for driving for the company with an expired
driver’s license, but she concluded that Rosado drove the company vehicle with an expired driver’s license even
though Rosado did not drive a company vehicle from January 2013 until March 2014; Rosado was not aware of the
Company Vehicle Policy because Xerox did not provide him with copy of the Policy, which in plaintiffs view was not
applicable to Rosado because he drove his personally owned car as part of the Auto Equity Program; and Williams
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 20

         Thereafter, Lisath met with Williams informing her she recommended that Rosado’s

employment be terminated, and Williams agreed with the recommendation. See, SUMF ¶ 127.71

The policy violation report was compiled and sent to Williams’ supervisor, Lauren Hession, Senior

Vice President of the Eastern Region, for her signature and approval. See, SUMF ¶ 128.72 Hession

concurred with the termination recommendation. See, SUMF ¶ 128.73 An involuntary termination

request document was prepared, along with supporting documentation and submitted for review

and approval on March 10, 2014. See, SUMF ¶¶ 129-130.74 On March 13, 2014, the request was

forwarded to Xerox’s Office of General Counsel, Human Resources Business Operations, and the




admitted that with regards to the driver’s license issue, the policy that Rosado violated was VEH 002, the Auto Equity
Program. Id. Furthermore, they express that according to Lisath, Rosado stated that “Puerto Rico MVR offices were
closed from November 2013 until January 2014,” yet “confirmation was made that the … offices were not all closed.”
Id. Plaintiffs state that Rosado did not specify that all CESCO offices were closed and he had told Hernández and
Williams that during that period of time, the offices were closed and in accordance with the news, the lines were huge
and impossible to work with considering Rosado’s hectic schedule. Id. Finally, they point out that Xerox did not
corroborate Vázquez’ allegations and did not complete the investigation regarding the purported policy violation,
which Rosado denied. Id. None of these statements contests that Lisath outlined in her report the stated violations as
reasons for Rosado’s termination.
71
    Plaintiffs deny this statement alleging that Williams testified the final determination was made by her and her
manager, Lauren Hession, and that Williams did not consider pre-2014 offenses in the record. See, OSMF ¶126.
They refer to Williams’s deposition (Docket No. 55-7, p. 18). In that page, Williams responded to a question that
starts at page 17, ending at page 18, specifically, “Do you agree that the reasons included in that section of the answer
to the complaint (Affirmative Defenses) are the only reasons considered by Xerox to terminate Rosado’s
employment?” to which Williams answered, “Yes.” Paragraph 7 of the Affirmative Defenses of Xerox’s answer list
the following reasons for termination of Rosado’s employment: driving with expired license for several months, lying
to company management and other Xerox personnel during an investigation into the situation, arranging the provision
of supplies to a delinquent, non-paying customer, personal use of a corporate American Express card, and behaving
unprofessionally by creating an environment of fear, distrust, and antagonism in the workplace (Docket No. 7, p. 10,.
¶ 7). The denial does not contradict the statement.
72
  Plaintiffs qualify this statement arguing that the PVIR contained multiple incorrect references to purported policy
violations. See, OSMF ¶ 127. But this does not contest that Hesson agreed with Lisath and Williams’
recommendation.
73
  Plaintiffs qualify this statement pointing out that the PVIR contained multiple incorrect references to purported
policy violations. See, OSMF ¶ 127. But this does not contest that Hesson agreed with Lisath and Williams’
recommendation.
74
 Plaintiffs qualify this statement stating that the Involuntary Termination Request prepared by Lisath contained
multiple incorrect references to purported policy violations. See, OSMF ¶ 128. This does not contradict the statement.
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 21

Vice President of the Human Resources Organization. See, SUMF ¶ 131.75 By March 13, 2014,

Rosado had not renewed his driver’s license. See, SUMF ¶ 132.76 His employment terminated

effective March 20, 2014. See, SUMF ¶ 133; OSMF ¶ 132.

                                             III.     DISCUSSION

     A. Law 80: General Principles

         1. Description and Scope of Statutory Coverage

     Law 80 makes private sector employers liable for an indemnity to employees hired for

undefined term who are discharged without just cause. See, Article 1 of Law 80, P.R. Laws Ann.

tit. 29 § 185a (stating coverage and payment obligation).77 The indemnity is the only remedy for


75
  Plaintiffs qualify this statement alleging that the Xerox policy requires various levels of approval depending on an
employee’s age and tenure. See, OSMF ¶ 130. They add that neither the legal department nor a human resources
manager could change a manager’s decision to terminate an employee even if they disagreed with termination. Id.
The qualification does not contradict the statement.
76
   Plaintiffs qualify the statement arguing that Rosado was given the opportunity to renew his driver’s license and by
March 13, 2014 he was still within the time frame agreed to obtain it, and he was not notified he could be terminated
for not submitting a valid driver’s license. See, OSMF ¶ 132. They refer in part to Rosado’s deposition (Exhibit A,
p. 192), where he mentions that Marlene Williams agreed to a two-week period to renew the license (id.), an assertion
that Williams denied (Docket No. 45-14, p. 17, L. 6-8; p. 44, L. 8-12; p. 45, L. 1-5). At the end of the day, the
qualification does not contradict the statement.
77
   As of the date of Rosado’s termination, the indemnity consisted of: (A) two months’ pay plus one week’s pay for
each completed year of service in case of employees with up to five years of service; (B) three months’ pay plus two
weeks of pay for each completed year of service in case of employees with more than five but less than fifteen years
of service; and (C) six months’ pay plus three weeks’ pay for each completed year of service in case of employees
with fifteen or more years of service, P.R. Laws Ann. tit. 29 § 185(a). See, Soto-Lebrón v. Federal Express Corp.,
538 F.3d 45, 55 (1st Cir. 2008)(describing Law 80 compensation formula). The indemnity is colloquially referred to
as “mesada.” See, Carrasquillo-Ortiz v. American Airlines, Inc., 812 F.3d 195, 196 (1st Cir. 2016)(mentioning term);
Otero-Burgos v. Inter American University, 558 F.3d 1, 8 (1st Cir. 2009)(same). As explained by Jorge L. Capó-
Matos in M.J. Caterine, Employment at Will: A State-by-State Survey-Puerto Rico Chapter (2011), pp. 932 n. 176,
935 n. 185, “mesada” is a Spanish-language term, denoting a monthly payment, which has its distant origin in Article
302 of the Spanish Commerce Code of 1886. With regard to the termination of an employment relationship not subject
to a fixed term, Article 302 provided that either party was free to terminate the relationship giving a month’s notice,
but the merchant could provide a month’s salary in lieu of notice. It was codified as Article 220 of the Puerto Rico
Commerce Code (1911 Compilation). Law 43 of April 28, 1930 granted employees hired for undefined term in a for-
profit industry or business who were discharged without just cause without 15-day notice, the right to receive from
the employer the salary of one week, two weeks or a month, depending on the frequency with which the employee
was paid. Law 84 of May 12, 1943, amended Law 43 to provide that every employee of an industry or other lucrative
business whose services were contracted without a definite term and who was discharged without just cause, would
be entitled to receive, in addition to such salary as he may have earned, an indemnity of one month’s salary. The
statute did not apply to commercial shop clerks or factors subject to the Commerce Code. Law 50 of April 20, 1949,
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 22

unjust discharge available to an employee hired for undefined term who is dismissed without just

cause. See, Weatherly v. International Paper Co., 648 F.Supp. 872, 875, 877-878 (D.P.R.

1986)(articulating formulation). Damages may not be awarded unless the employee can establish

that the employer committed an independent tortious act in the course of terminating the

employment relationship or violated labor-employment legislation providing for recovery of

damages. See, Soto-Lebrón, 538 F.3d at 55 (wrongfully terminated employee cannot recover

emotional distress damages for termination itself, as the only remedy available to an employee at

will for a mere discharge without just cause in Puerto Rico is that provided by Law 80, but if other

independent tortious actions concur with the discharge, the employer may be held liable for such

conduct).78 If the discharge “is determined justified under the statute, no discharge indemnity

payment is due.” Capó-Matos, supra at 934-935. In that case, the Law 80 action must be

dismissed.

         A prior employment relationship must be shown to benefit from statutory coverage. See,

Puerto Rico Department of Labor and Human Resources’ Revised Guidelines for the

Interpretation and Application of Law No. 80 of May 30, 1976, As Amended (June 30, 2014 Rev.),



repealed Article 220 and Law 43 as amended by Law 84, establishing Puerto Rico’s first comprehensive wrongful
discharge statute, with an indemnity equivalent to one month’s pay. For approximately 27 years after the enactment
of Law 50, the statutory wrongful discharge indemnity payment was limited to the equivalent of one month’s salary.
Law 50 was replaced by Law 80 in 1976 to, among other things, increase the amount of indemnity to be paid in the
event of a dismissal without just cause. Additional increases in the indemnity were legislated through succeeding
years. The Labor Transformation and Flexibilization Act of 2017, Law No. 4 of January 26, 2017, amended Law 80
to, among other things, modify the indemnity formula to limit compensation. See, Article 4.3 of statute. Given that
the 2017 statute is prospective, however, it does not apply to the present case.
78
  On this same subject, to the extent a specific labor-employment law covers the conduct for which an employee
seeks damages, he is barred from relying on that same conduct to sustain a tort claim. See, Reyes-Feliciano v.
Marshalls, 159 F.Supp.3d 297, 310 (D.P.R. 2016)(articulating formulation). Tort claims must be based on “conduct
distinct” from that subject to the specific labor-employment laws invoked. Rivera-Meléndez v. Pfizer Pharmaceutical,
Inc., 747 F.Supp.2d 336, 339 (D.P.R. 2010). The remedy available to the employee will be the remedy established in
those labor/employment laws. See, Reyes-Feliciano, 159 F.Supp.3d at 310(so noting); Franceschi-Vázquez v. CVS
Pharmacy, 183 F.Supp.3d 333, 344-345 (D.P.R. 2016)(dismissing tort claim because plaintiff failed to point to tortious
conduct separate from that covered by employment discrimination laws).
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 23

pp. 40-41 (addressing statutory coverage).79 The statute does not apply to independent contractors.

Id. There is no evidence that Rosado’s spouse or legal conjugal partnership were ever employed

by Xerox for undefined term, much less discharged from Xerox employment. Consequently, their

Law 80 claim falls beyond the scope of the statute’s coverage and must be dismissed. See,

Flamand v. American Intern. Group, Inc., et al., 876 F.Supp. 356, 372 (D.P.R. 1994)(dismissing

employee’s spouse’s Law 80 claim, given that the statute only provides a cause of action for

employees, and the spouse was never defendants’ employee).80

         2. Just Cause

         Law 80 contains a general definition of just cause and provides guidance on the application

of this concept through various examples, relating to employee misconduct and performance, and

downsizings and shutdowns. See, Article 2 of Law 80, P.R. Laws Ann. tit. 29 § 185b (general

definition and examples).81 In this setting, a just discharge is one where the employer provides a

considered, non-arbitrary reason for an employee’s termination that bears some relationship to the

business’ operation. See, Echevarría v. AstraZeneca Pharmaceutical LP, 856 F.3d 119, 140 (1st

Cir. 2017)(stating proposition). Examples of just cause include: (a) a pattern of improper or

disorderly conduct by the employee, (b) the attitude of the employee of not performing his work

in an efficient manner, or of doing it belatedly and negligently or in violation of the standards of

quality of the product produced or handled by the establishment, (c) the employee's repeated


79
  The Guidelines were created by virtue of the power conferred upon the Secretary of Labor and Human Resources
of Puerto Rico to adopt and promulgate regulations for the administration of Law 80. See, Carrasquillo-Ortiz, 812
F.3d at 206 (so explaining).
80
  Notwithstanding dismissal, the court will maintain reference to “plaintiffs,” as such is the term generally used in
the summary judgment record.
81
  For a detailed and comprehensive discussion of this topic, see Capó-Matos, supra at pp. 936-969 and 2014
Cumulative Supplement, at pp. 40-15-40-22.
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 24

violations of the reasonable rules and regulations established for the operation of the establishment,

provided a written copy has been opportunely furnished to the employee, and (d) three other

grounds related to shutdowns, restructurings, and downsizings. See, Article 2 of Law 80, 29 P.R.

Laws § 185b (laying out examples).82 By contrast, a discharge made by the mere whim of the

employer or without cause relative to the proper and normal operation of the establishment is not

considered just. Id.

     B. Law 80: Procedural Framework

         Under Law 80, the employee bears the initial burden of alleging unjustified dismissal and

of proving termination. See, García-García v. Costco Wholesale Corporation, 878 F.3d 411, 420

(1st Cir. 2017)(describing framework). If the employee meets this burden, the burden shifts to the

employer to show, by a preponderance of the evidence, that the discharge was justified. Id. If the

employer shoulders the burden, the employee must rebut the showing of just cause. Id.

     C. Application of Framework

         Plaintiffs met his initial burden, for there is no controversy that Rosado’s employment

terminated and according to the complaint, Rosado’s employment terminated without just cause

(Docket No. 1, ¶¶ 3.42, 4.2, 4.3). As to Xerox’s burden, the Company presented evidence that the

decision to terminate Rosado’s employment was based on behavior underlying the following

policy violations: (1) harassment by Rosado; (2) Rosado’s deliberate misuse of the corporate card

for personal expenses; (3) Rosado’s circumventing Xerox’s collections process by arranging for

supplies to be provided to a customer in arrears; (4) Rosado’s driving on Xerox business with an




82
  Examples (a), (b) and (c) involve situations attributable to the employee whereas the remaining three examples
involve situations attributable to the employer. See, Revised Guidelines (2014 Rev.), p. 45 (describing just cause
examples); Capó-Matos, supra at 938-939 (same).
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 25

expired driver’s license and not renewing it as directed; and (5) Rosado’s untruthfulness during

the investigation into the expired driver’s license.83

         In addition, the evidence shows Xerox investigated the incidents, and had a reasonable

basis to believe that Rosado had violated the company’s policies. Even if, as Rosado has alleged,

the investigations may have been imperfect, Xerox did not decide to terminate Rosado out of

whim. And it put forward considered, serious, non-arbitrary grounds for Rosado’s termination,

grounds reasonably linked to the Company’s business. Therefore, it has established just cause to

discharge Rosado. See, Barakat v. Taco Bell, 970 F.Supp. 634, 639-640 (N.D.Ill. 1997)(verbal

abuse toward subordinates legitimate reason for termination); Elrod, 939 F.2d at 1470 (harassing

employees legitimate reason to fire plaintiff); Vega-Ruiz v. Wal-Mart Puerto Rico, Inc., 2010 WL

5376124, *4-*5 (D.P.R. Dec. 27, 2010)(misuse of corporate credit card valid basis for

termination); Bailey v. Ford Motor Co., 2006 WL 2620279, *2, *5 (E.D. Mich. Sept. 13,

2006)(describing employee’s use of corporate credit card for unauthorized purchases that were

most likely for personal use as a violation of company policy and simple ethics); Jarjoura v.

Ericsson, Inc., 266 F.Supp.2d 519, 530 (N.D. Tex. 2003)(use of corporate credit card for personal

expenses licit rationale for discharge); Chuang v. T.W. Wang Inc., 647 F.Supp.2d 221, 238-239

(E.D. N.Y. 2009)(violation of company’s collection policy legitimate ground for dismissal);

Brummett v. Lee Enterprises, Inc., 284 F.3d 742, 745 (7th Cir. 2002)(employee legitimately


83
  Plaintiffs allege Lisath or Williams told Hernández that Rosado had been discharged for “insubordination” (Docket
No. 73, p. 3). This is a broad-encompassing category, susceptible of covering different instances of violations to
policies or rules, including lying to the employer and disregarding directives. See, Svienty v. Whirlpool Corp., 408
F.Supp.2d 466, 476-477 (W.D.Mich. 2005)(employer simultaneously considered employee’s working for another
employer while calling in sick and lying about it, “theft,” “insubordination” and “gross misconduct”); Stewart v. Spirit
Airlines, Inc., 503 Fed. Appx. 814, 812 (11th Cir. 2013)(insubordination associated with failure to adhere to
employer’s directives); Capo v. Port Angeles School Dist. No. 121, 2008 WL 1999759, *3 (W.D.Wash. May 8,
2008)(same); Vann Nelson v. City of Chicago, 2000 WL 1221637, *3 (N.D.Ill. Aug. 21, 2000)(similar). All said, the
key action document prepared for the collective review and approval of in-house counsel, management, and
decisionmakers, contains the specific grounds Xerox relied on to terminate Rosado’s employment.
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 26

terminated from advertisement sales job in part due to lack of a driver’s license to legally drive

vehicle to customers’ locations on company business); Hardy v. Federal Exp. Corp., 1998 WL

419716, *2, 5 (E.D.La. Jul. 21, 1998)(termination for knowingly driving with expired license);

Parker v. Georgia-Pacific Corp., 247 Fed.Appx. 507, 509 (5th Cir. 2007)(dishonesty valid reason

for termination); Amezquita v. Beneficial Texas, Inc., 264 Fed.Appx. 379, 386 (5th Cir.

2008)(termination legitimately based on management’s belief that plaintiff lied during

investigation); Total System Services, Inc., 221 F.3d at 1173, 1176 (lying during internal

investigation legitimate reason for discharge). To withstand summary judgment, plaintiffs had the

burden to rebut Xerox’s showing. They raise various arguments, discussed below.

    1. Nature of Employment/Knowledge of Statute

         Plaintiffs allege Xerox acted without just cause because Lisath said that Xerox’s general

policy regarding separation of full-time, salaried employees was “employment at will,” stated she

did not review Law 80 with regards to Rosado’s termination (Docket No. 55, p. 10 L. 18- p. 11 L.

4), and Williams testified that she did not know what Law 80 is (Docket No. 54, p. 5). The concept

of “employment at will” is not inconsistent with Law 80, which “covers employees who typically

would be considered ‘at-will’ employees in other jurisdictions within the United States.” Capó-

Matos, supra at 889.

         Generally, in an “employment-at-will” setting, an employment relationship of an indefinite

duration may be terminated at the will of either party, for a good reason or a bad reason, without

recourse to the other party. See, I Paul H. Tobias, Litigating Wrongful Discharge Claims,

Thomson West (2006), pp. 1-2, 1-3 (discussing topic); Capó-Matos, supra at 889 (same). Thus, in

that setting the employer may dismiss an employee at any time, for any reason, without

compensating the employee for the discharge. See, Otero-Burgos, 558 F.3d at 8 (explaining
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 27

concept); I Henry H. Perritt, Employee Dismissal Law and Practice (6th Ed. 2018), John Wiley &

Sons, p. 1-3 (similar). Various state courts, however, have recognized a variety of exceptions to

this rule, allowing employees to recover damages when they can show that their terminations

violated employer promises, implied covenants or clear public policies, or did not comport with

good faith and fair dealing. See, Henry H. Perritt, supra at 1-3 (identifying exceptions).84

         In turn, Law 80 permits discharges at any time, for any reason, with a modification: that

the employer pay a statutory indemnity in the absence of just case for the termination. See, Pérez

v. Horizon Lines, Inc., 804 F.3d 1, 9 (1st Cir. 2015)(acknowledging statutory modification); Soto-

Lebrón, 538 F.3d at 55 (noting that Law 80 provides the exclusive remedy for the mere discharge

without just cause of “at-will” employees in Puerto Rico). The statute does not authorize

reinstatement or injunctive relief to prevent dismissals, thus maintaining the same “severance-at-

any time for any reason” structure embedded in traditional “employment-at-will” relationships.

         Yet just as some courts in stateside jurisdictions have attempted to balance the interest of

protecting employees from arbitrary discharge with the employer’s freedom of choice, so in

enacting Law 80 the Puerto Rico Legislature sought to balance the same interests. See, Weatherly,

648 F.Supp. at 875-877 (examining issue). Hence, it protected employees hired for undefined term

from arbitrary termination without unreasonably limiting employers’ freedom to manage their

business, by making employers liable, not for damages, but for a statutory indemnity in absence

of just cause for the discharge. Id. Given these parallels, Lisath’s comment about Xerox’s general

policy does not equal or imply liability. See, Ramos-Santiago v. WHM Carib, LLC, *4 (D.P.R.

March 14, 2017)(rejecting argument that employer’s rulebook was unenforceable for stating that



 For a discussion of cases on this subject, see, “Modern Status of Rule that Employer May Discharge At-Will
84

Employee for Any Reason,” 12 A.L.R. 4th 544.
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 28

employer had an “employment-at-will” policy in light of overlap between Law 80 and the

“employment-at-will” doctrine).

         In the same vein, that Lisath did not review Law 80 or Williams did not know the statute

is immaterial.       It was the responsibility of Xerox’s Office of General Counsel to advise

management if there was a legal issue regarding the termination (Docket No. 45-13, p. 40 L. 24-

p. 41 L. 2) even if in-house counsel could not change the business’ decision (Docket No. 73, p. 3

n. 6). At the end of the day, what matters is that, like with any other employer sued under Law 80,

Xerox be prepared to satisfy the just cause criterion.

    2. Remoteness of Offenses

         Plaintiffs assert that the 2002 warning (for creating an environment of fear, distrust and

antagonism, being demeaning towards women and threatening employees with the loss of their

jobs) and the 2012 warning (for improperly using the corporate credit card for personal expenses)

are remote and should not be considered here (Docket No. 54, p. 19; Docket No. 73, p. 12). As

support, they refer to Longo-Ortiz v. SIGMA Security Services & Forensic Consultants, 2014 WL

5099274 (P.R. App. Aug. 19, 2014) and López-Crespo v. Hotel El Conquistador, 2013 WL

4603023 (P.R. App. Jun. 21, 2013), judgments from different panels of the Puerto Rico Court of

Appeals (Docket No. 54, p. 19; Docket No. 73, pp. 13-16), (Docket No. 73, p. 16). But there are

judgments from other panels of the same Court arguably contrary to plaintiffs’ stated position.

See, Santiago-Marrero v. Ranger American of Puerto Rico, Inc., 2015 WL 10091391 (P.R. App.

Dec. 18, 2015); and Romero v. Baxter Healthcare Corp. of Puerto Rico, 2014 WL 3172968 (P.R.

App. May 30, 2014).

         More important, review of Law 80 confirms the statute does not contain a prohibition

against considering an employee’s entire disciplinary record in evaluating a potential dismissal,
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 29

and in Miranda-Ayala v. Hosp. San Pablo, 170 D.P.R. 734 (2007)(P.R. Offic. Trans.) and Báez-

García v. Cooper Labs., Inc., 120 D.P.R. 145 (1987)(20 P.R. Offic. Trans. 153), the Puerto Rico

Supreme Court considered all of the disciplinary actions in the employee’s personnel file in

deciding whether the employer had just cause for termination. See, Miranda-Ayala, 170 D.P.R. at

735-736 (P.R. Offic. Trans. at 2)(taking into account for 2004 termination, documented problems

from 1983, 1992, 1997, 2001, and 2004); and Báez-García, 120 D.P.R. at 148-150, 153-155 (20

P.R. Offic. Trans. at 155-158, 163 (considering deficiencies identified in evaluations covering

totality of plaintiff’s tenure with the company from 1973 to 1981 in determining whether to

terminate plaintiff’s employment).85

         On this formulation, the employer may consider an employee’s entire disciplinary record

when deciding to terminate an employee, unless the employer has a policy providing that

disciplinary actions expire after a certain period. See, Moreta v. First Transit, 39 F.Supp.3d 169,

180 (D.P.R. 2014)(employer subject to collective bargaining agreement prohibiting company from

considering performance issues older than 12 months in making a disciplinary or employment

decision). And there is no evidence that Xerox had any such policy. To the contrary, not only did

Lisath testify without contradiction that Xerox considers all disciplinary actions in an employee’s

record, no matter the time period between them, SUMF ¶ 119, but Rosado himself admitted that it

was customary to review an employee’s file prior to terminating an employee. See, SUMF ¶ 120.

         Plaintiffs argue the 2002 “Final Warning” was “expunged” from Rosado’s personnel file,

as Luz Barreto, a former Human Resources Manager, did not consider it at the time she conducted

the 2012 policy investigation (Docket No. 55, p. 8, ¶ 35). However, not even Rosado alleged that



85
  Longo-Ortiz and López-Crespo, the cases plaintiffs cite for support, are not persuasive. They do not acknowledge
or discuss the Puerto Rico Supreme Court’s rulings in Miranda-Ayala and Báez-García.
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 30

Xerox had an “expungement” policy or practice. No such policy has been produced. And review

of Barreto’s deposition transcript reveals she never testified that disciplinary actions were

expunged from personnel records. Rather, her testimony was that she did not review Rosado’s

personnel file when she prepared the Policy Violation Investigation Report regarding Rosado’s use

of his Corporate American Express Card to cover personal expenses (Docket No. 65-6, p. 8).

Barreto’s omission could not reasonably have operated to prevent the Human Resources Manager

handling the 2014 termination from considering the entire file consistently with Xerox’s policy.86

     3. Collective Process

       Plaintiffs contend that the court should only consider the infractions or events that in their

view, the main decision makers took into account (instead of the whole record, hence excluding

the 2002 and 2012 violations)(Docket 54, pp. 11, 12, 19). As support, they cite a judgment from

the Puerto Rico Court of Appeals, Avilés-Cotto v. Autozone Puerto Rico, Inc., 2016 WL 1640146

(P.R. App. 2016), where the Court found that the employee’s prior disciplinary actions were

irrelevant for purposes of assessing the legitimacy of the termination because management did not

consider those violations at the time of termination. The Human Resources Manager had drafted

a document recommending termination of employment based on the employee’s latest policy

violation. In this way, the document only made reference to the precipitating event prompting the

employee’s termination, not the whole disciplinary record. It was not until after the complaint was

filed, that the Human Resources Manager proffered she had also considered the employees prior

disciplinary actions when recommending the employee’s discharge.                         So coupled with other

testimony at trial, the Court did not find it credible that the employer had considered the prior



86
  As stated earlier, Barreto left the Company in 2013 and did not participate in the decision-making process that lead
to Rosado’s dismissal.
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 31

disciplinary actions when deciding to terminate the employee. As a result, it concluded that the

older disciplinary actions should not be taken into consideration when assessing the legitimacy of

the termination because they were not part of the reason for terminating the employee.

           By contrast, it is uncontested that Lisath reviewed Rosado’s entire employee file prior to

recommending termination in March 2014, and that she confirmed Rosado had two prior

disciplinary actions in his record. Also, it is undisputed that Lisath considered all disciplinary

actions in Rosado’s record in recommending that Rosado’s employment be terminated. And

contrary to the facts in Avilés, the Involuntary Termination Request that Lisath prepared and

submitted for review and approval contained all of the disciplinary actions against Rosado.87

           Plaintiffs state that Williams and Hession made the final determination as to Rosado’s

termination (Docket No. 54, p. 12; Docket No. 55, p. 8, ¶ 148) and that Williams testified that she

only considered the incidents she personally knew about (that is, those of 2014).               It is

uncontroverted that Williams was assigned to Puerto Rico in 2013 and had no personal knowledge

of the policy violations that Rosado committed in 2002 and 2012.88 Still, it was not Williams’s

responsibility to review Rosado’s personnel file; that was Lisath’s responsibility. And in the end,

neither Williams nor Hession objected to the Involuntary Termination Request which Lisath

prepared, a document which included all violations Rosado engaged in during his employment

with Xerox.

           Plaintiffs posit that the review and approval from various levels of management of the

Involuntary Termination Request was essentially a “rubber stamp,” as the final decision rested on




87
     Docket No. 45-42; Docket No. 65-8.

88
     Hession had knowledge of Rosado’s 2012 Written Warning. See Exh. R (Docket No. 45-25).
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 32

the business (Docket No. 73, pp. 2-3). However, not only is the record devoid of evidence to

support such view but Lisath declared that although the business made the final decision, “[a]ny

level …of approval if they have any questions, they can come back and, say, ask any questions

in terms of pushing back. It could be the business, it could be HR, the highest level of HR, it

could be the highest level of the business as well….” (Docket No. 45-11, p.80, L.19-25; p. 81, L.1-

4). Therefore, the termination process was an interactive one between the different levels of

approval, where any level could challenge the recommended action.

     4. He Said/She Said

         Plaintiffs assert Xerox was not able to corroborate that Rosado circumvented the

collections process by arranging to provide supplies to a Xerox customer, Optimática, who was on

“Stop Service/Stop Supplies” status due to arrearages (Docket No. 54, p. 12). They proffer

Hernández could not corroborate Vázquez’s testimony, and that it all became a “he said/she said”

situation. Id. at 14.

         Hernández’s review of Rosado’s business cellphone records did not independently confirm

around the time of the event that Rosado had spoken to Tañón on January 27, 2014.89 Yet once

Hernández finalized his part of the investigation he referred the next steps to Lisath and Williams

without making any recommendation as to what action Xerox should take (Docket No. 55-20, p.

26 L. 15-21).90




89
  Xerox points out that phone records for the correct date (January 27, 2014) confirm there were several calls between
Rosado and Tañón (Docket No. 44, p. 10). The court assumes that Xerox had not so confirmed as of the date of
Rosado’s termination. On this basis, it will not consider the “after acquired” evidence of the phone records for
purposes of ruling on Xerox’s motion for summary judgment.

90
  Hernández does not know what motivated Xerox to terminate Rosado’s employment (Docket No. 55-19 p. 19 L.
18-20).
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 33

         This aside, Xerox need not demonstrate without any doubt that Rosado indeed

circumvented the collections process. The First Circuit has held that the “just cause” inquiry

focuses not on the objective veracity of the employer’s action but on the employer’s reasonable

belief. See, Echevarría, 856 F.3d at 140 (so recognizing). A perceived violation suffices to

establish that the employer did not terminate the employee on a whim rather than for a sensible

business-related reason. See, Pérez, 804 F.3d at 10 (applying formulation).

         To this end, the question is not whether plaintiff’s or his fellow employee’s version is the

true one but whether the investigator and his superiors believed what he had been told by those he

interviewed. See, Ronda-Pérez v. Banco Bilbao Vizcaya Argentaria-Puerto Rico, 404 F.3d 42, 45

(1st Cir. 2005)(so stating). Where the employer’s investigation “produces contradictory accounts

of significant historical events, the employer can lawfully make a choice between the conflicting

versions – that is, to accept one as true and to reject the other as fictitious – at least as long as the

choice is an honest choice.” Total Systems Services, Inc., 221 F.3d at 1176. Thus, in the event an

employee is discharged based on a complaint lodged by another employee, the focus turns on the

extent to which the employer reasonably believed the complaining employee’s allegation and acted

on it in good faith or, to the contrary, did not believe the co-employee’s allegation and used it as a

pretext to carry out an otherwise wrongful discharge. See, Johnson v. Barr Air Patrol, L.L.C.,

2009 WL 854807, *8 (N.D.Tex. March 31, 2009)(explaining concept).

         On these principles, Xerox did not act on a whim. It conducted an investigation, which

included obtaining a written statement and interviewing Vázquez and Rosado, and which lead it

to reasonably conclude that Rosado circumvented the collections process.                First, Vázquez

immediately notified his supervisor, Luz Negrón, of the events that led Vázquez to believe that

Rosado was attempting to circumvent Xerox’s collection process.                Second, there was no
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 34

supervisory relationship between Vázquez and Rosado. Vázquez was a Credit Representative

assigned to the Collections organization, while Rosado was in the Sales organization. Third, there

is no evidence to suggest animosity between Vázquez and Rosado or that Vázquez would have

any reason to falsely accuse Rosado of a policy violation. Fourth, Negrón, with Vázquez’s

assistance, prepared a written statement stating what transpired between Rosado and Vázquez and

what Vázquez overheard. Fifth, Vázquez’ testimony during his interview with Lisath, Hernández,

Williams and Negrón, was totally consistent with the written statement and with what he had

reported to his supervisor, Negrón.

         Based on these facts, it was reasonable for Lisath to find Vázquez credible. See, Ronda-

Pérez, 404 F.3d at 45 (plaintiff denied the alleged misconduct but could not attribute any adverse

motive or bias to the persons that the Human Resources Officer interviewed during the

corresponding investigation); Finley v. Florida Parish Juvenile Detention Center, 2013 WL

4710404, *10 (E.D.La. 2013)(“… Finley was accused of inappropriate comments by a subordinate,

McDonald, not by a supervisor who would have any input or influence on the Center’s disciplinary

decision. McDonald promptly reported her discomfort with plaintiff’s comments to her own

supervisor, Donald Carter. When Carter reported the incident to his superiors, there was an

independent investigation by upper management, during which McDonald, Finley, Carter and

another employee, Joy Chauvin, documented in wiring the events they had observed. The Center’s

Executive Director, Jarlock, was the ultimate decision maker. He made his own credibility

determination in favor of McDonald’s complaint and against Finley’s version of events).

         In like manner, the Human Resources Officer in Ronda Pérez found those he interviewed

credible. See, Ronda-Pérez, 404 F.3d at 45 (so noting). The interviewees were consistent, and the

Officer ”knew of no reason to disbelieve them.” Id. at 46. So too here. Plaintiffs then had to
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 35

adduce probative evidence that Lisath did not genuinely believe Vázquez. See, García-García,

878 F.3d at 421 (“[Employee] had to adduce probative evidence that [the employer] did not

genuinely believe in or did not in fact terminate [employee] for the reason given”’); Echevarría,

856 F.3d at 141 (similar). And they did not do so. In consequence, no genuine issue exists on this

matter. See, Elrod, 939 F.2d at 1470 (even though much of plaintiff’s proof at trial centered around

whether he was in fact guilty of the harassment allegations leveled at him by his former co-

workers, the evidence did not show that the employer’s asserted belief in those allegations was

unworthy of credence).91

         Plaintiffs state that the collections policy did not apply to Rosado, only to service

representatives, which he was not, implying it was inappropriate for Xerox to consider this policy

to terminate Rosado’s employment (Docket No. 73, p. 11). The argument overlooks the fact that

Rosado acknowledged that as a Xerox employee, it was his obligation to read and understand

Xerox’s business policies; never knowingly violate Xerox’s policies; and exercise initiative and

responsibility to avoid doing so (Docket No. 45-6).92 More broadly, though, the collection policy

advances the important business goals of promoting payments from delinquent customers and limit




91
   Plaintiffs state that Xerox did not seek to corroborate the information further with Tañón (Docket No. 54, p. 13),
despite the fact that Barreto testified Xerox would go “outside” during investigations (Docket No. 55-2, p. 47 L. 11-
15). As previously mentioned, Barreto left Xerox in 2013. And Lisath said Xerox would investigate anyone relevant
to the case or who could clarify the situation (Docket No. 45-10, p. 3 L. 20-p. 4 L. 3), asserting, nevertheless, that
normally Xerox would not call a customer on a policy investigation and would not have engaged the customer in that
situation (Docket No. 45-12, p. 46 L. 6-14). Likewise, Hernández pointed out Xerox does not involve customers in
its investigations to avoid creating animosity between the customer and Xerox (Docket No. 55-20, p. 7 L. 16-22; p. 8
L. 9-14).
92
   Even though Xerox did not provide Rosado with a written copy of the Company’s Collection of Accounts Receivable
policy (Docket No. 65, p. 22), Rosado was knowledgeable of the policy and of “Stop Service/Stop Supplies” (Docket
No. 45-3, p. 24 L. 22 – p. 25 L. 19; Docket No. 45-4, p. 36 L. 2 – p. 37 L. 9). As Williams pointed out, the sales
organization was intimately knowledgeable of the policy (Docket No. 55-9, p. 41 L. 19-23).
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 36

loss due to nonpayment, which contribute to revenue leaks (Docket No. 44, p. 11).93 And although

the policy informs credit representatives what they need to do to collect and Rosado was not a

credit agent, to say that sales employees like him do not have to respect the collection protocol,

and by implication, that they are at liberty to bypass it, would be counterintuitive. If allowed to

go forward, it would defeat the collection process, potentially impacting the Company’s cash flow

and profitability to the detriment of shareholders and employees. As such, the policy violation

bore a direct relationship to the Company’s business, qualifying as just cause for the discharge.

     5. Driving with an Expired Driver’s License

         Rosado was a participant in Xerox’s Auto Equity Program (VEH 002), pursuant to which,

as noted earlier, Xerox reimburses employees for expenses associated with the business use of a

personally owned or personally leased motor vehicle (Docket No. 45, pp. 14, 15). Employees need

a valid driver’s license to participate in the Program and by extension, violate company policy if

they drive on company business without the license. Id. By February 2014, Rosado had been

driving with an expired license since June 2013. Id. On February 25, 2014, Robert Mulhern

(Xerox Security Analyst) alerted Rosado as to the expired license, informing him that he had to

renew the license as soon as possible. Id. at 15. By March 6, 2014, Rosado had not responded to

the email, leading Muhern to send a follow-up message to Rosado warning him he had to renew

the license that same day in order to continue to drive on Xerox business. Id. But by March 10,

2014, when Lisath recommended termination, Rosado had not renewed the license. Id. at 20.

Hence, Lisath included this fact as one of the policy violations for termination.




93
  Revenue is lost when a customer does not pay. And a rational incentive to payment such as is incorporated in the
collection policy is eroded to the extent the non-paying customer receives needed supplies or service from a third party
instead of Xerox.
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 37

         In this deposition, Rosado denied having seen before that day the Auto Equity Program

document (Docket No. 45-3, p. 26 L. 12-19). He asserts that when he signed up for the Program,

he received an email with the documents he had to submit; those documents were the liability

insurance policy and the car license; and after uploading the documents, he was approved for the

Program (Docket No. 45-3, p. 27 L. 21 – p. 28 L. 7). In context, however, it was reasonable for

Xerox to have expected Rosado to be aware of the Program’s driver’s license requirement.

Rosado’s online training record confirms acknowledgment of the Program’s policy (Docket No.

45-8, p. 2 L. 42, p. 4 L. 23); he admitted receiving an update on it (Docket No. 45-3, p. 26 L. 20-

21); and in response to Mulhern’s messages of February 25, 2014 and March 6, 2014 he did not

deny knowledge of, nor challenged or questioned the applicability of the driver’s license

requirement to participate in this Program. Moreover, he admitted that Mulhern’s February 2014

request came from the Auto Equity System because he (Rosado) was participating in the Program

(Docket No. 45-3, p. 25 L. 20 – p. 26 L. 6).94 And in any event, at least from Mulhern’s February

2014 email Rosado had knowledge of the licensing requirement.

         Plaintiffs argue that according to the Program’s own terms, an employee that does not

satisfy eligibility requirements is removed from the Program (Docket No. 54, pp. 16-17). They

claim that nowhere in the Program’s guidelines can it be found that a violation results in

termination. Id. Xerox counters that the Auto Equity Program falls under the Company’s Motor

Vehicle Policy (VEH001), which according to Xerox: is the mother or umbrella policy (Docket

No. 45, p. 17); references the Auto Equity Program (Docket No. 45, pp. 1, 12); and specifies that



94
  Parenthetically, when Rosado was asked during the deposition, “Isn’t it true, Mr. Rosado, that you were required to
possess a valid driver’s license to participate in the Program?” he responded, “To renew it, no” (Docket No. 45-3, p.
30 L. 5-12). That a document may not have been needed for renewal does not mean it was not needed to enroll in a
program in the first place.
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 38

Xerox may take disciplinary action up to and including termination for any reason related to the

policy (Docket No. 45, p. 17). In addition, Xerox states that Rosado completed training on the

Motor Vehicle policy on February 11, 2013, before he let the driver’s license expire. Id. 95

Plaintiffs respond that the Motor Vehicle Policy applies to the use of company owned and leased

vehicles, which Rosado had not used since January 2013, and while the policy refers to the Auto

Equity policy, it does not specifically provide that auto equity drivers had to comply with the

Company’s Motor Vehicle policy. Id.

         An employer is entitled to interpret its policies as it sees fit, and where that interpretation

is reasonable there is no occasion for judicial second-guessing. See, Toland v. AT&T, 2011 WL

13177025, *15 (N.D.Ga. April 20, 2011)(applying principle to recognize employer’s interpretation

of policy even though the employee’s description could be read in the manner that the employee

suggested); Svienty, 408 F.Supp.2d at 476-477 (fact that employer’s policy did not expressly

define the term “gross misconduct” did not preclude employer from concluding that plaintiff’s

actions constituted gross misconduct when the employer provided a reasonable and honest

explanation for its determination). And it was not unreasonable for Xerox to interpret the policies

in an integrated manner, particularly when the umbrella policy (VEH 001) specifically references

the Auto Equity Program (VEH 002)(Docket No. 45-41, pp. 1, 12) and the Auto Equity Program

references the Company’s Vehicle Policy) (Docket No. 45-37, p. 7). Federal courts do not sit as a

“super personnel department” substituting their business judgment for that of employers. Le Blanc

v. Great American Ins. Co., 6 F.3d 836, 847 (1st Cir. 1993), cert. denied, 511 U.S. 1018 (1994).




95
  Rosado alleges that such training dealt with skills on how to drive safely (Docket No. 45-3, p. 27 L. 1-13).
Nonetheless, Rosado’s Learning History shows an additional Vehicle policy acknowledgement on August 30, 2011
(Docket No. 45-8, p. 2 L. 42), and there is no claim that it only dealt with safe driving.
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 39

         Beyond this issue, to be duly licensed to drive a car while on company business – even an

employee-owned car rather than a company car – is commonsensical and does not have to be

spelled out in any manual or policy. Lack of a specifically enumerated prohibition on doing

something “does not necessarily mean that an employee has free reign to do so without fear of

repercussions.” Nailon v. University of Cincinnati, 2016 WL 6581839, *3-*4 (S. D.Ohio Nov. 7,

2016)(applying principle to sustain plaintiff’s termination for having worked on her son’s

collection account even though it was not specifically spelled out in the employer’s policy at the

time the asserted misconduct occurred, as plaintiff’s conduct also appeared to be a violation of the

State’s ethics rules).

         Driving on an expired license does not violate Puerto Rico’s ethics statute, Law 1 of

January 3, 2012, as amended, P.R. Laws Ann. tit. 3 § 1854 et seq.                                  But it violated the

Commonwealth’s Vehicle and Traffic Law of 2000, Law 22 of January 7, 2000, P.R. Laws Ann.

tit. 9 § 5051, for Article 3.01 of Law 22 provides that “[n]o person may drive a motor vehicle on

the public roads of Puerto Rico without the due authorization of the Secretary [of the Department

of Transportation and Public Works of Puerto Rico]” who “shall certify through a license, all

authorizations to drive a motor vehicle on the public roads.” P.R. Laws Ann. tit. 9 § 5051. The

prohibition is not to be taken lightly. Article 3.23 of Law 22 states that driving a motor vehicle on

the public roads of Puerto Rico without being duly authorized by the Secretary of the Department

of Transportation and Public Works is a misdemeanor carrying upon conviction a fine of $100.00

for the first offense and fines of not less than $200.00 for each repeated violation. See, P.R. Laws

Ann. tit. 9 § 5073(a).96 In consequence, Law 22 precluded Rosado from legally driving on Xerox


96
  In his deposition, Rosado initially recognized it is against the law to drive without a driver’s license (Docket No.
45-3, p. 32 L. 8-14), but then said that contrary to the situation in the States, in Puerto Rico it is not against the law to
drive without a driver’s license (Docket No. 45-4, p. 8 L. 7-19).
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 40

business with an expired driver’s license. And the Auto Equity Program provides that the use of

a vehicle for business purposes will be in full compliance with all federal, state and local laws

(Docket No. 45-37, p. 2).

         Along with the illegality, driving with an expired license on company business created a

potential liability problem for Xerox. In Puerto Rico, the employer may be held vicariously liable

under 1803 of the Civil Code for damages resulting from the tortious conduct of employees acting

within the scope of their employment for the employer’s benefit. See, P.R. Laws Ann. tit. 31

§1542 (imposing respondeat superior liability on employers for damages caused by their

employees in the circumstances stated therein). So in Vernet v. Serrano-Torres, 566 F.3d 254 (1st

Cir. 2009), the First Circuit observed that in evaluating an employer’s potential liability under

Article 1803, the court should ask “whether or not the employee’s acts fall within the scope of his

employment in the sense that they furthered a desire to serve and benefit the employer’s interest,

resulting in an economic benefit to the employer.” Id. at 261.

         The situation that an employee creates when he drives his own car on company business

matches this scenario. See, Vernet, 566 F.3d at 257, 261 (recognizing that the employer could be

held liable under Article 1803 for damages caused by one of its employees, who left an employer-

sponsored party driving his own vehicle while intoxicated, striking plaintiff’s vehicle and causing

her multiple physical and economic injuries).97 Rosado used his car to conduct Xerox business

(Docket No. 45-3, p. 34 L. 2-5).98 And lack of a valid driver’s license by the driver of the vehicle

involved in an accident may serve as an important link in the chain of events leading to liability.



 For a discussion of cases on this topic, see, “Employer’s Liability for Negligence of Employee in Driving His or
97

Her Own Automobile,” 27 A.L.R. 5th 174.

 Plaintiffs assert it was not a condition of Rosado’s employment to drive a motor vehicle for Xerox business (Docket
98

No. 54, p. 16). But he opted to do so.
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 41

See, Usera v. González, 74 P.R.R. 454, 457-460 (1953)(sustaining liability under Article 1803 of

the Civil Code for damages arising out of automobile accident because agent of dealer negligently

allowed potential purchaser of vehicle to drive it without a driver’s license).99

         Plaintiffs allege that Williams gave Rosado an additional two-week period to renew the

driver’s license at the beginning of March 2014 (Docket No. 54, p. 18) – an allegation Williams

denies (Docket No. 45-14, p. 18 L. 17-20) – and Rosado renewed the license during this period

(Docket No. 54, pp. 18-19). Rosado, however, never mentioned the “Williams period” in his

March 6, 2014 response to Mulhern or during the meeting held to discuss the license issue. For

that reason, Xerox cannot be faulted for not having honored any such period. And in the end,

Rosado had been driving without a valid license for a significant time frame, oblivious to the




99
   On this issue, Barreto confirmed that driving without a driver’s license is a serious violation because it put Xerox
at risk as if there was an accident, people would request that Xerox provide them with a financial or economic benefit
(Docket No. 65-6, p. 9 L. 25 – p. 10 L. 13). Rosado, however, said that Xerox was never at risk because Rosado’s
coverage was active, and the insurer would not cancel a policy in Puerto Rico on account of an expired driver’s license,
albeit it would do so in the States (Docket No. 45-4, p. 7 L. 20 – p. 8 L. 6). The term “coverage” refers to inclusion
of a risk under an insurance policy, that is, “the risk within the scope of the policy.” Black’s Law Dictionary (10th
Ed.), p. 446. When a policy is cancelled, it is no longer in force and provides no coverage even as to risks that
otherwise would be covered by the policy. See, Zilka v. State Farm Mut. Auto Ins. Co., 662 S.E. 2d 777, 779-780
(Ga.App. 2008)(sustaining denial of coverage after policy cancellation). Relatedly, a policy may be active but still
preclude coverage by way of an exclusion applying to the circumstances described in the exclusion clause. See, UBS
Financial Services, Inc. of Puerto Rico v. XL Specialty Insurance Co., 929 F.3d 11, 26 n. 13(1st Cir. 2019)(applying
formulation); Easthampton Congressional Church v. Church Mutual Insurance Company, 96 F.3d 86, 91-92 (1st Cir.
2009) (setting forth framework to evaluate covered risk in light of arguably applicable exclusion). In this connection,
a policy of automobile liability insurance may make an express exception with respect to a loss or harm sustained
while the automobile is driven by anyone in violation of laws relating to driver licensing. See, Couch on Insurance
3d, § 110:51, p. 110-87 (so noting). And the fact that Rosado’s coverage may have been active does not mean that
Xerox was covered unless the policy included the Company as an insured party. Normally, a policy that only names
individuals as the insureds does not provide coverage for liability incurred by the corporation just as a policy that only
designates a corporate entity as the named insured does not automatically insure the corporation’s members or
employees. Id. at § 40.15, p. 40-26 (discussing topic). At the name insured’s request, an insurer may permit other
individuals or entities to be added as an additional insured on the named insured’s policy. Id. at § 40:26, p. 40-42.
Often, this is accomplished pursuant to a specific endorsement expressly naming the individual or entity as an
additional insured on the policy. Id. Rosado expressed that he obtained insurance but did not specify if the policy
protected Xerox (Docket No. 43-3, p. 29 L. 22 – p. 30 L. 4). The policy was not made part of the record and this is
not an item of which the court may take judicial notice under Fed. R. Evid. 201.
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 42

potential repercussions of his behavior.100 As a result, properly considered, the violation reflects

a legitimate ground for termination linked to the Company’s business justifying the discharge.101

       6. Lying

           Separate and apart from the expired driver’s license problem was Rosado’s dishonesty

during the investigation into the issue, for he lied as to why he did not renew his driver’s license

when told to do so, lying to Mulhern as to the time that the CESCOS were closed, and then to

Lisath, Williams and Hernández.102 Lying to the employer “is an act of dishonesty.” Movimiento

Solidario Sindical v. Pepsiamericas, Inc., 2009 WL 10681120, * 9 (D.P.R. Sept. 14, 2009). The

Supreme Court of Puerto Rico has recognized that, “[a] civilized society cannot legitimize a lie or

raise it to the rank of virtue.” Autoridad de Edificios Publicos v. Union Independiente de

Empleados de la Autoridad de Edificios Publicos, 130 D.P.R. 983, 985 (1992)(P.R. Offic. Trans.

at 1). Lying “tends to destroy the employer-employee dynamics and affects the good operation of

the company.” Miranda-Ayala, 170 D.P.R. at 741 (P.R. Offic. Trans. at 5). In the same way, false

statements impair the employer’s ability to make sound decisions important to the employer’s

legal, economic and ethical well-being. See, Total System Services, Inc., 221 F.3d at 1176 (so




100
   If Rosado only became aware of the need to renew the license on February 25, 2014 (a Tuesday), and due to work
commitments could not spare time to do it during weekdays, there were two intervening Saturdays (March 1st and
March 8th) when he could have renewed the license before Lisath forwarded her termination recommendation for
evaluation and approval on March 10, 2014. Rosado waited nine days (from February 25th to March 6th) to inform
Malher that he would renew the license “asap” but his behavior lacked a sense of urgency proportional to the problem
Xerox objectively was trying to address in directing him to renew the license.
101
    In Feliciano-Martes v. Sheraton Old San Juan, 182 D.P.R. 368, 401-403, 405 (2011), the employee was dismissed
after being absent seven consecutive working days. He only contacted his superior the day prior to his first day of
absence, even though the employer’s rules required employees to notify the supervisor each day of expected absence
at least two hours prior to the beginning of the regular shift. The Puerto Rico Supreme Court concluded that the
employee violated the daily notification rule on six occasions. By March 2014 Rosado had been driving without a
valid license for approximately eight months.
102
      As mentioned earlier, Rosado said the CESCOS closed from November 2013 to the last week of January 2014.
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 43

recognizing). Thus, the employer is entitled to expect and require truthfulness from its employees

in internal investigations. Id.

         Xerox’s PVIR form has a section of possible mitigating or aggravating factors, including

the employee’s honesty or dishonesty during the investigation. Lisath not merely checked the box

(Docket No, 45-28, at p. 4) but considered the fact that Rosado had been dishonest in the process.

Plaintiffs argue that Rosado’s statement was an exaggeration, a figure of speech not serious enough

to warrant termination (Docket No. 54, pp. 22-23). However, the subjective opinion of the

employee is irrelevant. “That plaintiff may think that what [ ] he did was not serious enough for

termination, does not mean that she did not commit the violation or that the violation was not

serious.” Bonilla-Ramirez v. MVM, Inc., 2017 WL 2712884, at *11 (D.P.R. Mar. 30, 2017).

Rosado’s dishonesty constitutes just cause for discharge.

    7. Policies

         Plaintiffs argue Xerox cannot prevail because it is relying on policy violations to justify

the discharge, a justification that requires evidence that the employer provided written copy of the

policies to the employee, and Xerox submitted no such evidence (Docket No. 54, p. 9; Docket No.

73, p. 10). As previously discussed, Article 2 of Law 80 recognizes as just cause, non-arbitrary

reasons bearing some relationship to the business’ operation. And as examples of just cause, it

refers to, among others, a pattern of improper or disorderly conduct (Subsection a); not performing

work in an efficient manner or doing it belatedly and negligently, or in violation of the employer’s

standards of quality (Subsection b); and repeated violation of the employer’s reasonable rules and

regulations, provided written copy of them was provided to the employee (Subsection c).

Misconduct, omissions, or deficiencies may be covered by more than one Subsection. See, Capó-

Matos, supra at 954 (so explaining).
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 44

         Xerox’s policies were on-line, accessible to all employees through the Company’s internal

website (Docket No. 55 at ¶ 10). There is no authority for the proposition that an employer cannot

furnish written copy of its policies by electronic means. And Rosado knew he had the obligation

to read and understand the policies applicable to his position (Docket No. 45-1, p. 46 L. 9-12). He

received training on the policies he had to adhere to (Docket No. 45-2, p. 9 L. 3-5) and on the Code

of Business Conduct (Docket No. 45-1, p. 50 L. 4 - p. 51 L. 10). He was familiar with Human

Resources policies regarding equal employment opportunity, non-discrimination and harassment

(Docket No. 45-2, p. 22 L. 10-25). He knew that Xerox did not permit bullyng, humiliating or

harassment of employees (Docket No. 45-2, p. 11 L. 12 – p. 12 L. 15).

         Rosado signed the American Express Corporate Card Application for Xerox (Docket No.

45-22), agreeing to use the corporate credit card for Xerox business purposes only. Id. He was

familiar with the policy that the credit card was for Xerox business, not for personal expenses

(Docket No. 45-3, p. 6 L. 5-21). He acknowledged the Motor Vehicle Program-Auto Equity policy

(Docket No. 45-8, p. 2 L. 42), admitted receiving an update on it (Docket No. 45-3, p. 26 L. 18-

22), and at the latest by February 25, 2014, knew that he was driving on Xerox business with an

expired driver’s license and of the need to renew the license. Additionally, he was aware of

Xerox’s collections policy and of the “Stop Service/Stop Supplies” mechanism the Company used

to collect overdue payments from customers (Docket No. 45-4, p. 35 L. 21 - p. 37 L. 9; OSMF ¶

58).

         An employer that relies exclusively on Subsection (c) of Article 2 may be deprived of the

ability to invoke this subsection as justification for the discharge if it has not furnished the

employee written copy of the rules, unless the employee accepts he knew the rule or there is

sufficient evidence of such knowledge. See, Capó-Matos, supra at 954-955 (so recognizing)(citing
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 45

Revised Guidelines (2000 Rev.) in force as of Rosado’s termination at p. 36). Yet, as noted, in this

instance not only was written version of the policies online and accessible to all employees, but

Rosado had knowledge of the policies that Xerox invoked to justify the discharge.103

         Plaintiffs complain that Xerox needed to provide Rosado with rules and regulations that

informed him which infractions were considered of a serious enough nature that could lead to

termination (Docket No. 54, pp. 9, 15). The First Circuit rejected a similar argument in González

v. El Día, Inc., 304 F.3d 63 (1st Cir. 2002), a case where the plaintiff argued that she did not have

adequate notice of the consequences of her actions under Law 80. Id. at 75. The First Circuit

pointed out that the plaintiff violated the conflict-of-interest provision of the Collective Bargaining

Agreement (“CBA”), of which she presumably had notice, and engaged in what the Court

described as a series of infractions, namely, defaulting on a promissory note and working for a

competitor of the employer in violation of the CBA. Id. The character of the infractions dictated

their weight in the just cause calculus, not their link to previously announced, fixed penalties for

the infractions.104




103
   Considering the seriousness of Rosado’s misconduct, the incidents underlying the policy violations qualify as just
cause for termination in themselves even though they were also covered by company policies. To this end, Article
2(c) may relate to issues arguably covered by other provisions of Article 2 without need to prove that the employer
had established and furnished the rules to the employee. See, Capó-Matos, supra at 954 (examining interaction
between the different components of Article 2). Still, as discussed in the text, that requirement was complied with,
and Xerox showed that Rosado had knowledge of the relevant policies.
104
   The First Circuit’s approach comports with the Puerto Rico Supreme Court’s description of “just cause” presented
in Srio. del Trabajo, v. G.P. Inds., Inc., 153 D.P.R. 223 (2001), as a dynamic concept, nourished by a multiplicity of
fluid situations that make it unsuitable to serve as a code of conduct containing a list of clearly defined infractions
linked to fix sanctions for every conceivable instance of misconduct. Id. at 243 (describing “just cause”). So, as stated
in the text, the character of the infractions dictates their weight in the just cause calculus. The employer may fix
specific penalties to instances of unacceptable behavior but is not required to do so. See, SLG Torres-Matundan, 193
D.P.R. at 934-936(Cert. Trans. at 7-9) (employer had just cause to discharge a physician who threatened and assaulted
another employee in a case where employer’s regulation provided that physical assault or threats to the wellbeing of
any person in the employer’s premises justified the imposition of disciplinary measures; the regulation did not specify
that the measure would be termination but could include verbal admonishment, written admonishment, suspension
from job and salary, and/or dismissal).
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 46

         Similarly, in Miranda-Ayala, 170 D.P.R. at 739, 741 (P.R. Offic. Trans. at 2, 4, 6), the

employer’s manual stated that dishonesty and undue appropriation of another’s property

(apropiación indebida de propiedad ajena) would not be tolerated.                   And when previously

disciplined, plaintiff had been warned that he could be subject to further disciplinary measures,

including discharge. So too with Rosado, for he acknowledged that violation of Xerox policies

could result in corrective action, up to and including termination (Docket No. 45-1, p. 46 L. 24 -

p. 47 L. 4).

         The Code of Conduct stated that Xerox did not tolerate bullying, discrimination,

harassment, and false information in reporting processes (Docket No. 45-9 pp. 5, 17). When Xerox

reprimanded Rosado for creating an environment of fear, being demeaning toward women,

screaming at employees and threatening them with the loss of their jobs, it warned him that “any

future violation of Business Policies, for whatever reason, will be cause for more severe corrective

or disciplinary action up to and including termination” (Docket No. 45-21, pp. 1-2). Likewise,

when Xerox reprimanded Rosado for violating the American Express corporate card policy,105 he

was also warned that any other violation of business policies/guidelines could result in more severe

corrective or disciplinary action, up to and including termination (Docket No. 45-25).

Furthermore, Xerox informed Rosado that the manager was available to answer questions if at any

time clarification was needed of any of Xerox’s policies, business conduct guidelines, procedures

and processes (Docket No. 45-25).             Rosado was aware of Xerox’s legitimate rules and

expectations. There was no asymmetry of information preventing compliance. Under these




105
   Rosado was aware of the fact that abuse of the corporate card was a violation of Xerox’s policy, subject to
disciplinary action, up to and including termination (Docket No. 45-3, p. 7 L. 2-9).
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 47

circumstances, Rosado cannot reasonably disclaim knowledge of the policies he was subjected to

or the potential consequences of violating them.

      8. Progressive Discipline

         Plaintiffs state that Xerox did not exhaust other forms of progressive discipline with

Rosado for driving with an expired driver’s license (Docket No. 54, p. 17). Law 80 does not

require progressive discipline in every case. See, SLG Torres-Matundan, 193 D.P.R. at 934-936

(termination at first offense without prior warnings or disciplinary measures). Thus, Xerox did not

have to proceed with progressive discipline when it discovered that Rosado was driving on

company business with an expired license, even less so when barely two years earlier he had been

disciplined for willfully using his corporate credit card to cover personal expenses in violation of

company policy and explicitly warned for a second time that any future violation could lead to

employment termination. Besides, the termination only took place after Rosado lied to Mulhern,

and then to Lisath, Williams and Hernández.106

      9. Performance

         Plaintiffs assert that Rosado had an extraordinary performance during his tenure with

Xerox, receiving many accolades and multiple salary increases (Docket No. 54, pp. 22-23).

Evidence of stellar performance may be used to rebut a termination based on poor performance,

but that is not the case here, as Xerox’s reason for terminating Rosado’s employment was not poor

performance. It is uncontested that Xerox considers neither an employee’s performance nor the

employee’s tenure when recommending action for policy violations. See, García-García, 878 F.3d

at 421 (rejecting plaintiff’s attempt to rely on his history of frequent promotions, high ratings on



106
   From this perspective, termination would be sustained by just cause even discounting the collection and motor
vehicle policy violations.
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 48

quality inspections, and high monthly average sales to rebut employer’s good-cause showing under

Law 80, for the employer did not terminate him for poor performance); Echevarría, 856 F.3d at

137 n. 23 (rejecting argument that plaintiff’s history of “stellar performance” had not been

considered, as the employer did not seek to justify termination on the ground that plaintiff’s

performance was deficient).

    10. Economic Benefit

         Plaintiffs allege that Xerox obtained economic benefits from Rosado’s termination, as his

successor had a base salary of $57,000, $27,692 less than Rosado’s, had no tenure in the Company,

and contrary to Rosado, would not have been entitled to retirement benefits in less than a year

(Docket No. 54, p. 24). There is no evidence that Xerox considered in any way or manner potential

payroll or retirement savings as grounds for termination.

    11. Termination Procedure

         Plaintiffs argue there is a genuine issue of material fact as to whether Xerox followed its

own procedure on separation of full time salaries employees (Docket No. 54, p. 11). They maintain

that while Lisath testified Xerox policy allows for the termination of an employee with repeated

violations of company policies regardless of the level or seriousness of each individual violations,

Barreto had testified that not all policy violations led to discharge because it depended on the

severity of the offense. Id. There is no issue. The instances of employee misbehavior underlying

Rosado’s termination are serious and sustain the finding of just cause for termination under Law

80. See, Mercedes Bus Line v. District Court, 70 P.R.R. 656, 661 (1949)(dishonesty and

disobedience to the employer’s rules and instructions considered just cause for discharge).
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 49

      12. Damages

         Plaintiffs request damages for age discrimination and emotional distress (Docket No. 1, p.

8).107 The Complaint invokes neither the Age Discrimination in Employment Act, 29 U.S.C. § 621 et

seq. (“ADEA”) nor the Puerto Rico general antidiscrimination statute, Law 100 of June 30, 1959,

as amended, P.R. Laws Ann. tit. 29 § 146 et seq., which like the ADEA prohibits discrimination

in employment because of age. Id. at § 146. In Puerto Rico, though, relatives of a person who has

been the victim of employment discrimination may bring emotional damage claims pursuant to

the general tort statute and its respondeat superior counterpart, Articles 1802 and 1803 of the Civil

Code, P.R. Laws Ann. tit. 31 §§ 5141 and 5142, to be compensated for harm to them resulting

from the discrimination. See, Pagán-Cólon v. Walgreens of San Patricio, Inc., 697 F.3d 1, 15-16

(1st Cir. 2012)(discussing topic).

         Such claims are derivative and cannot survive independently of the principal plaintiff’s

underlying employment discrimination action. Id. If the principal plaintiff’s claim fails, so too

does the relative’s derivative claim. Id. To be available to relatives in a derivative action, relief

for emotional damages must be available to the employee under the labor-employment provision

under which the principal’s action is brought. See, Jesús v. Sanofi Aventis Puerto Rico, Inc., 2017

WL 972100, *8 (D.P.R. March 3, 2017)(recognizing principle)(citing SLG Pagán-Renta v.

Walgreens, 190 D.P.R. 251, 253, 267 (2014)(P.R. Offic. Trans. at 2, 7)).

         Plaintiffs represented that Rosado is only pursuing a remedy under Law 80 (Docket No.

15, ¶ 3); the ADEA “does not allow compensatory damages for pain and suffering,” Collazo v.



107
   At Docket No. 45-1, the parties stipulated that the only cause of action that Rosado has is that of unjust dismissal
under Law 80. Id. at p. 11, L. 4-13. At Docket No. 15, they represented that counsel had conferred about the possibility
that Rosado’s spouse and conjugal partnership would withdraw from the case. Id. at ¶ 3. No such withdrawal
occurred.
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 50

Nicholson, 535 F.3d 41, 44 (1st Cir. 2008); and albeit Law 100 does so – Rodríguez-Torres v.

Caribbean Forms Manufacturer, Inc., 399 F.3d 52, 55-56, 63-66 (1st Cir. 2005)(awarding damages

for emotional distress in action brought, inter alia, under Law 100) – the pleadings do not reflect

age discrimination or independent tortious behavior by Xerox entitling plaintiffs to recover

damages of any kind. In consequence, no discrimination or tort claim, either direct or derivative,

survives the present action on the merits. See, Hoffman-García v. Metrohealth, Inc., 2018 WL

671200, *9, 12 (D.P.R. Jan. 31, 2018), aff’d 918 F.3d 227 (1st Cir. 2019)(dismissing age

discrimination claims under the ADEA and Law 100); Reyes-Feliciano, 159 F.Supp.3d at 310

(dismissing employee’s relative’s derivative claim because it could not survive dismissal of the

employee’s discrimination claim); Rivera-Almodóvar v. Instituto Socioeconómico Comunitario,

Inc., 806 F.Supp.2d 503, 508-509 (D.P.R. 2011)(dismissing tort action in absence of distinct

factual allegations sufficient to support a tort claim separate from labor law claims).

         Furthermore, any age discrimination or tort claims would be time barred. To maintain a

private action under the ADEA, an aggrieved party must first file a complaint with the Equal

Employment Opportunity Commission (“EEOC”) or a state deferral agency like the

Antidiscrimination Unit of the Puerto Rico Department of Labor and Human Resources (“ADU”)

within 300 days of the alleged act of discrimination or 180 days in jurisdictions without laws

against age discrimination and state agencies authorized to investigate those claims. See, Kale v.

Combined Ins. Co. of America, 861 F.2d 746, 750 (1st Cir. 1988)(addressing issue); Hernández-

Arce v. Bacardi Corp., 37 F.Supp.2d 112, 114 (D.P.R. 1999)(similar). In turn, Law 100 and tort

claims for emotional distress are subject to the one-year statute of limitations set in Article 1868

of the Puerto Rico Civil Code, P.R. Laws Ann. tit. 31 § 5298. See, Cabrero-Pizarro v. Christian

Private Academy, 555 F.Supp.2d 316, 319 (D.P.R. 2008)(Law 100); Rolón Rivera v. Public
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 51

Broadcasting Corporation of Puerto Rico (WIPR Radio and TV, 2008 WL 11357878 * 10 (D.P.R.

Sept. 2, 2008)(tort claims).

         Moving from the general to the particular, there are no allegations that Rosado timely

exhausted – or exhausted at all – administrative remedies under ADEA. Additionally, Rosado’s

employment terminated in March 2014; the Complaint was filed more than one year later, in

December 2015; and although the Complaint refers to a letter that Rosado sent to Xerox on April

1, 2014 (Docket No. 1 at ¶ 3.35), the letter was not included in the record and, in any event, there

are no allegations or evidence that Rosado filed a timely administrative claim under Law 100

before the ADU within the limitations period with notice to Xerox, thereby tolling the statute of

limitations while the claim was pending in the agency as permitted by Law 100.108

      Nor are there allegations that Rosado otherwise interrupted the limitations period in accordance

with Article 1873 of the Puerto Rico Civil Code, P.R. Laws Ann. tit. 31 § 5303, in a way that

would have activated anew the running of the period to ensure a timely judicial filing in this case.109

See, Alejandro-Ortiz v. Puerto Rico Elec. Power Authority, 756 F.3d 23, 25 (1st Cir.

2014)(dismissing as untimely extracontractual damages claim filed after expiration of the one-year

statute of limitations); Pabón-Ramírez v. MMM Healthcare, Inc., 2014 WL 1682865, **5-6

(D.P.R. April 29, 2014)(dismissing ADEA claim for failure to exhaust administrative remedies


108
    Law 10 of May 31, 1991, created a special tolling rule for employment discrimination claims brought under Law
100. See, P. R. Laws Ann. tit. 29 § 150. Pursuant to this rule, once an administrative charge has been filed with the
Puerto Rico Department of Labor and the employer has been timely notified of the claim, the statute of limitations is
tolled with the peculiarity that the tolling effect continues during the entire pendency of the administrative proceeding.
See, Rodriguez-Torres, 399 F.3d at 61 (explaining rule). Thus, the limitation period is suspended or frozen until the
administrative proceeding has concluded, at which time it begins running afresh all over again. By contrast, under the
general tolling rule, upon interruption, the limitations period “starts to run anew” from that point on. Ramos-Báez v.
Bossolo-López, 54 F.Supp.2d 121, 124 (D.P.R. 1999).
109
    Article 1873 identifies three mechanisms to interrupt running of the limitations period, to wit: (i) judicial action;
(ii) extrajudicial claim; and (iii) any act of acknowledgment of the debt by the debtor. See, Rodríguez v. Suzuki Motor
Corp., 570 F.3d 402, 407 (1st Cir. 2009)(analyzing provision).
José Rosado-Mangual, et al. v. Xerox Corp.
Civil No. 15-3035 (PAD)
Opinion and Order
Page 52

and Law 100 claim for failure to toll statute of limitations); Amoros Santiago v. Pérez, 687 F.Supp.

34, 35, 38 (D.P.R. 1988)(dismissing as time-barred, employment discrimination claim filed more

than one year after the alleged discriminatory event).

                                             IV. CONCLUSION

         As a decision-making model, “just cause is dynamic, and its application contextual.”

Bonilla-Ramírez, 2017 WL 2712884 at *18. A just discharge is one where the employer provides

a considered, non-arbitrary reason for an employee’s termination that bears some relationship to

the business’ operation. An unjust discharge is one made by the mere whim of the employer or

without cause relative to the proper and normal operation of the establishment. Based on material

facts as to which no genuine dispute exists, Xerox did not act on a whim. Rather, it acted on

legitimate grounds linked to the operation of the business. The misconduct underlying the policy

violations were serious. The employer’s decision was not arbitrary. It reflects a reasonable

exercise of the discretion that the statute accords employers to manage their business. With this

in mind, Xerox’s motion for summary judgment was granted and by extension, the case is hereby

DISMISSED. Judgment shall be entered accordingly.

         SO ORDERED.

         In San Juan, Puerto Rico, this 27th day of December, 2019.

                                                      s/Pedro A. Delgado Hernández
                                                      PEDRO A. DELGADO HERNÁNDEZ
                                                      United States District Judge
